



        
Exhibit 10.1










 
AMENDED AND RESTATED
REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
WITH
 
TECHNICAL CONSUMER PRODUCTS, INC.
TECHNICAL CONSUMER PRODUCTS CANADA, INC.
(BORROWERS)
BOWMAN LAMPS, LLC
(SUBSIDIARY GUARANTOR)
 
September 29, 2016
 












--------------------------------------------------------------------------------





TABLE OF CONTENTS
I
DEFINITIONS.
1


1.1.
Accounting Terms
1


1.2.
General Terms
2


1.3.
Uniform Commercial Code Terms
28


1.4.
Certain Matters of Construction
29


 
 
 
II
ADVANCES, PAYMENTS.
30


2.1.
Revolving Advances
30


2.2.
Procedure for Revolving Advances Borrowing.
31


2.3.
Disbursement of Advance Proceeds
33


2.4.
[Reserved].
33


2.5.
Maximum Advances
33


2.6.
Repayment of Advances.
33


2.7.
Repayment of Excess Advances
34


2.8.
Statement of Account
34


2.9.
Letters of Credit
34


2.10.
Issuance of Letters of Credit.
35


2.11.
Requirements For Issuance of Letters of Credit
35


2.12.
Disbursements, Reimbursement.
36


2.13.
Repayment of Participation Advances.
37


2.14.
Documentation
37


2.15.
Determination to Honor Drawing Request
38


2.16.
Nature of Participation and Reimbursement Obligations
38


2.17.
Indemnity
39


2.18.
Liability for Acts and Omissions
39


2.19.
Additional Payments
41


2.20.
Manner of Borrowing and Payment.
41


2.21.
Mandatory Prepayments.
42


2.22.
Use of Proceeds.
43


2.23.
Defaulting Lender.
43


 
 
 
III
INTEREST AND FEES.
44


3.1.
Interest
44


3.2.
Letter of Credit Fees.
44


3.3.
Closing Fee and Facility Fee.
45


3.4.
Collateral Evaluation Fee and Collateral Monitoring Fee.
46


3.5.
Computation of Interest and Fees
46


3.6.
Maximum Charges
46


3.7.
Increased Costs
46


3.8.
Basis For Determining Interest Rate Inadequate or Unfair
47


3.9.
Capital Adequacy.
48


3.10.
Gross Up for Taxes
48


3.11.
Withholding Tax Exemption.
48


3.12.
Interest Act (Canada).
48








--------------------------------------------------------------------------------





 
 
 
IV
COLLATERAL: GENERAL TERMS
50


4.1.
Security Interest in the Collateral
50


4.2.
Perfection of Security Interest
50


4.3.
Disposition of Collateral
50


4.4.
Preservation of Collateral
51


4.5.
Ownership of Collateral.
51


4.6.
Defense of Agent’s and Lenders’ Interests
51


4.7.
Books and Records
52


4.8.
Financial Disclosure
52


4.9.
Compliance with Laws
52


4.10.
Inspection of Premises
53


4.11.
Insurance
53


4.12.
Failure to Pay Insurance
54


4.13.
Payment of Taxes
54


4.14.
Payment of Leasehold Obligations
55


4.15.
Receivables.
55


4.16.
Inventory
58


4.17.
Maintenance of Equipment
58


4.18.
Exculpation of Liability
58


4.19.
Environmental Matters.
58


4.20.
Financing Statements
61


 
 
 
V
REPRESENTATIONS AND WARRANTIES.
61


5.1.
Authority
61


5.2.
Formation and Qualification.
61


5.3.
Survival of Representations and Warranties
61


5.4.
Tax Returns
62


5.5.
Financial Statements.
62


5.6.
Entity Name
62


5.7.
O.S.H.A
62


5.8.
Solvency; No Litigation, Violation, Indebtedness or Default.
63


5.9.
Patents, Trademarks, Copyrights and Licenses
65


5.10.
Licenses and Permits
65


5.11.
Default of Indebtedness
65


5.12.
No Default
66


5.13.
No Burdensome Restrictions
66


5.14.
No Labor Disputes
66


5.15.
Margin Regulations
66


5.16.
Investment Company Act
66


5.17.
Disclosure
66


5.18.
Delivery of CMP Subordinated Payable Documentation
66


5.19.
Swaps
67


5.20.
Conflicting Agreements
67


5.21.
Application of Certain Laws and Regulations
67


5.22.
Business and Property of Loan Parties
67








--------------------------------------------------------------------------------





5.23.
Section 20 Subsidiaries
67


5.24.
Anti-Terrorism Laws.
67


5.25.
Trading with the Enemy
68


5.26.
Federal Securities Laws
68


 
 
 
VI
AFFIRMATIVE COVENANTS.
68


6.1.
Payment of Fees
68


6.2.
Conduct of Business and Maintenance of Existence and Assets
68


6.3.
Violations
69


6.4.
Government Receivables
69


6.5.
Financial Covenants.
69


6.6.
Execution of Supplemental Instruments
69


6.7.
Payment of Indebtedness
69


6.8.
Standards of Financial Statements
69


6.9.
Federal Securities Laws
70


 
 
 
VII
NEGATIVE COVENANTS.
70


7.1.
Merger, Consolidation, Acquisition and Sale of Assets.
70


7.2.
Creation of Liens
70


7.3.
Guarantees
71


7.4.
Investments
71


7.5.
Loans
71


7.6.
Capital Expenditures
71


7.7.
Dividends; Management Fees
71


7.8.
Indebtedness
72


7.9.
Nature of Business
72


7.10.
Transactions with Affiliates
72


7.11.
Leases
72


7.12.
Subsidiaries.
72


7.13.
Fiscal Year and Accounting Changes
72


7.14.
Pledge of Credit
72


7.15.
Amendment of Certificate of Incorporation, By-Laws
72


7.16.
Compliance with ERISA
72


7.17.
Prepayment of Indebtedness
73


7.18.
Anti-Terrorism Laws
73


7.19.
Membership/Partnership Interests
73


7.20.
Trading with the Enemy Act
73


7.21.
Reserved
73


7.23.
Subordinated Promissory Note Payments
74


7.24.
Payments of TCP Intercompany Loans
74


 
 
 
VIII
CONDITIONS PRECEDENT.
74


8.1.
Conditions to Initial Advances
74


8.2.
Conditions to Each Advance
77


 
 
 
IX
INFORMATION AS TO LOAN PARTIES.
78








--------------------------------------------------------------------------------





9.1.
Disclosure of Material Matters
78


9.2.
Schedules; Borrowing Base Certificate
78


9.3.
Environmental Reports
78


9.4.
Litigation
79


9.5.
Material Occurrences
79


9.6.
Government Receivables
79


9.7.
Annual Financial Statements
79


9.8.
[Reserved].
80


9.9.
Monthly Financial Statements
80


9.10.
Other Reports
80


9.11.
Additional Information
80


9.12.
Projected Operating Budget
80


9.13.
Variances From Operating Budget
80


9.14.
Notice of Suits, Adverse Events
81


9.15.
ERISA Notices and Requests
81


9.16.
Additional Documents
81


 
 
 
X
EVENTS OF DEFAULT.
82


10.1.
Nonpayment
82


10.2.
Breach of Representation
82


10.3.
Financial Information
82


10.4.
Judicial Actions
82


10.5.
Noncompliance
82


10.6.
Judgments
82


10.7.
Bankruptcy
82


10.8.
Inability to Pay
83


10.9.
Affiliate Bankruptcy
83


10.10.
Material Adverse Effect
83


10.11.
Lien Priority
83


10.12.
CMP Subordinated Payable Default
83


10.13.
Cross Default
83


10.14.
Breach of Guaranty
83


10.15.
Change of Ownership
83


10.16.
Invalidity
84


10.17.
Licenses
84


10.18.
Seizures
84


10.19.
Operations
84


10.20.
Pension Plans
84


10.21.
Subordinated Promissory Note Cross Default
84


10.22.
Reportable Compliance Event
84


10.23.
TCP Intercompany Loans Cross Default
84


 
 
 
XI
XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
85


11.1.
Rights and Remedies.
85


11.2.
Agent’s Discretion
87


11.3.
Setoff
87








--------------------------------------------------------------------------------





11.4.
Rights and Remedies not Exclusive
87


11.5.
Allocation of Payments After Event of Default
87


 
 
 
XII
XII WAIVERS AND JUDICIAL PROCEEDINGS.
88


12.1.
Waiver of Notice
88


12.2.
Delay
88


12.3.
Jury Waiver
88


 
 
 
XIII
EFFECTIVE DATE AND TERMINATION.
89


13.1.
Term
89


13.2.
Termination
89


 
 
 
XIV
REGARDING AGENT.
90


14.1.
Appointment
90


14.2.
Nature of Duties
90


14.3.
Lack of Reliance on Agent and Resignation
90


14.4.
Certain Rights of Agent
91


14.5.
Reliance
91


14.6.
Notice of Default
91


14.7.
Indemnification
92


14.8.
Agent in its Individual Capacity
92


14.9.
Delivery of Documents
92


14.10.
Borrowers’ Undertaking to Agent
92


14.11.
No Reliance on Agent’s Customer Identification Program
92


14.12.
Other Agreements
93


 
 
 
XV
XV MISCELLANEOUS.
93


15.1.
Governing Law
93


15.2.
Entire Understanding.
93


15.3.
Successors and Assigns; Participations; New Lenders.
96


15.4.
Application of Payments
98


15.5.
Indemnity
98


15.6.
Notice
98


15.7.
Survival
100


15.8.
Severability
100


15.9.
Expenses
101


15.10.
Injunctive Relief
101


15.11.
Consequential Damages
101


15.12.
Captions
101


15.13.
Counterparts; Facsimile Signatures
101


15.14.
Construction
101


15.15.
Confidentiality; Sharing Information.
101


15.16.
Publicity
102


15.17.
Certifications From Banks and Participants; US PATRIOT Act
102


15.18.
Concerning the Joint and Several Liability of Borrowers
102


15.19.
Anti-Terrorism Laws
102








--------------------------------------------------------------------------------





15.20.
Acknowledgment of Prior Obligations and Continuation Thereof
102


 
 
 
XVI
GUARANTY.
106


16.1.
Guaranty
106


16.2.
Guaranty of Payment
106


16.3.
No Discharge or Diminishment of Loan Guaranty.
106


16.4.
Defenses Waived
107


16.5.
Rights of Subrogation
108


16.6.
Reinstatement; Stay of Acceleration
108


16.7.
Information
108


16.8.
Taxes
108


16.9.
Maximum Liability
108


16.10.
Contribution
109


16.11.
Liability Cumulative
109










--------------------------------------------------------------------------------





AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT
Amended and Restated Revolving Credit and Security Agreement dated as of
September 29, 2016 among Technical Consumer Products, Inc., a corporation
organized under the laws of the State of Delaware (“TCP”), Technical Consumer
Products Canada, Inc., a corporation organized under the Canada Business
Corporations Act (“TCP Canada” and, together with TCP and each other Person
joined hereto as a borrower from time to time, collectively, the “Borrowers” and
each a “Borrower”), Bowman Lamps, LLC, a limited liability company organized
under the laws of the State of Ohio, the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).
WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Revolving
Credit and Security Agreement dated as of December 11, 2009 (as amended,
restated, supplemented or otherwise modified to date, the “Existing Agreement”);
WHEREAS, the parties hereto desire to amend, restate and modify, but not
extinguish, the Existing Agreement (or any Indebtedness evidenced thereby) on
the terms set forth herein; and
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
I
DEFINITIONS.

1.1.Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2015. If there occurs after the Closing Date any change in GAAP that affects in
any respect the calculation of any covenant contained in this Agreement or the
definition of any term defined under GAAP used in such calculations, Agent, the
Required Lenders and Borrowers shall negotiate in good faith to amend the
provisions of this Agreement that relate to the calculation of such covenants
with the intent of having the respective positions of Lenders and Borrowers and
their consolidated Subsidiaries after such change in GAAP conform as nearly as
possible to their respective positions as of the Closing Date; provided, that,
until any such amendments have been agreed upon, the covenants in this Agreement
shall be calculated as if no such change in GAAP had occurred and Borrowers
shall provide additional financial statements or supplements thereto,
attachments to Compliance Certificates and/or calculations regarding financial
covenants as Agent and the Required Lenders may reasonably require in order to
provide the appropriate financial information required hereunder with respect to
the Borrowers and their consolidated Subsidiaries both reflecting any applicable
changes in GAAP and as necessary to demonstrate compliance with the financial
covenants before giving effect to the applicable changes in GAAP.


1.2.General Terms. For purposes of this Agreement the following terms shall have
the following meanings:
“Accountants” shall have the meaning set forth in Section 9.7 hereof.





--------------------------------------------------------------------------------





“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.
“Advances” shall mean and include the Revolving Advances and Letters of Credit.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agent Advances” shall have the meaning set forth in Section 15.2(b) hereof.
“Agreement” shall mean this Amended and Restated Revolving Credit and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 0.50% and (iii) the Daily LIBOR Rate plus 1.00%.
“Amendment No. 1 Effective Date” shall mean December 17, 2010.
“Amendment No. 2 Effective Date” shall mean April 28, 2011.
“Amendment No. 3 Effective Date” shall mean July 25, 2013.
“Amendment No. 4 Effective Date” shall mean September 30, 2014.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” for Revolving Advances shall mean, as of the Closing Date,
the applicable percentage specified below:
APPLICABLE MARGIN FOR DOMESTIC RATE LOANS
APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS
2.50%
3.50%






--------------------------------------------------------------------------------







Thereafter, effective as of the first Business Day following receipt by Agent of
the final annual financial statements of Borrowers for the fiscal year ending
December 31, 2016 required under Section 9.7(b), and thereafter upon receipt of
the financial statements of Borrowers required under Section 9.9 for the
month-end corresponding to any fiscal quarter end (each day of such delivery, an
“Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table set forth below corresponding to the Fixed Charge Coverage Ratio
for the trailing twelve month period ending on the last day of the most recently
completed fiscal quarter prior to the applicable Adjustment Date (each such
period, a “Calculation Period”); provided, however, that to the extent any such
adjustment would result in a reduction in the then Applicable Margin, such
adjustment shall be made only if the requisite level in the table below has been
met for at least two consecutive fiscal quarters:
FIXED CHARGE COVERAGE RATIO
APPLICABLE MARGIN FOR DOMESTIC RATE LOANS
APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS
Less than 1.25 to 1.00
2.50%
3.50%
Greater than or equal to 1.25 to 1.00 but less than 1.50 to 1.00
2.25%
3.25%
Greater than or equal to 1.50 to 1.00 but less than 1.75 to 1.00
2.00%
3.00%
Greater than or equal to 1.75 to 1.00
1.75%
2.75%



If any Borrower shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.9 by the dates
required pursuant to such sections, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the Fixed Charge Coverage Ratio reflected in such statements.
If, as a result of any restatement of, or other adjustment to, the financial
statements of any Borrower or for any other reason, the Agent determines that
(a) the Fixed Charge Coverage Ratio as previously calculated as of any
applicable date was inaccurate, and (b) a proper calculation of the Fixed Charge
Coverage Ratio would have resulted in different pricing for any period, then (i)
if the proper calculation of the Fixed Charge Coverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall automatically and
retroactively be obligated to pay to the Agent, promptly upon demand by the
Agent, an amount equal to the excess of the amount of interest that should have
been paid for such period over the amount of interest actually paid for such
period; and (ii) if the proper calculation of the Fixed Charge Coverage Ratio
would have resulted in lower pricing for such period, Lenders shall have no
obligation to repay interest to the Borrowers; provided, that, if as a result of
any restatement or other event a proper calculation of the Fixed Charge Coverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by the Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest that should have been paid for all
applicable periods over the amounts of interest actually paid for such periods.
“Applicable Percentage” shall have the meaning set forth in Section 16.10.
“Authority” shall have the meaning set forth in Section 4.19(d).





--------------------------------------------------------------------------------





“Availability Block” shall mean an amount equal to $4,000,000 on the Closing
Date, and as may be otherwise modified by the written agreement of the parties
hereto from time to time.
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
“Borrowers” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Persons.
“Borrowers’ Account” shall have the meaning set forth in Section 2.8.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer,
Controller, Accounting Manager or Director of Finance of each Borrower and
delivered to the Agent, appropriately completed, by which such officer shall
certify to Agent the Formula Amount and calculation thereof as of the date of
such certificate.
“Bowman” shall mean Bowman Lamps, LLC, an Ohio limited liability company.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
“Campus” means TCP Campus Drive, LLC, an Ohio limited liability company.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Dominion Period” shall mean the period commencing upon the occurrence of a
Cash Dominion Triggering Event and ending on the occurrence of a Cash Dominion
Satisfaction Event.
“Cash Dominion Satisfaction Event” shall mean the earliest date on which the
following conditions precedent have been satisfied: Undrawn Availability is
equal to or greater than fifteen percent (15%) of the Maximum Revolving Loan
Amount for thirty (30) consecutive days.





--------------------------------------------------------------------------------





“Cash Dominion Triggering Event” shall mean Undrawn Availability is less than
fifteen percent (15%) of the Maximum Revolving Loan Amount on any Business Day.


“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.


“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Borrower to the provider of
any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“CFTC” shall mean the Commodity Futures Trading Commission.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean (a) any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 50% or more of the voting Equity Interests of
Holdings; (b) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or (iii)
whose election or nomination to that board was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a





--------------------------------------------------------------------------------





majority of that board; or (c) any merger or consolidation of or with a Borrower
or sale of all or substantially all of the property or assets of a Borrower.
For purposes of this definition, “control of” a Person shall mean the power,
direct or indirect (x) to vote 50% or more of the Equity Interests having
ordinary voting power for the election of directors (or the individuals
performing similar functions) of such Person or (y) to direct or cause the
direction of the management and policies of such Person by contract or
otherwise.
“Change of Ownership” shall mean any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 50% or more of the voting Equity Interests of
Holdings; (b) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or (iii)
whose election or nomination to that board was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board; or (c) any merger or consolidation
of or with any Borrower or Holdings or sale of all or substantially all of the
property or assets of any Borrower or Holdings; provided, that the sale by
Holdings of any Equity Interests of any Borrower shall be deemed a sale of
substantially all of Holding’s assets.
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, any interest and
any penalties, additions to tax or additional amounts, imposed by any taxing or
other authority, domestic or foreign (including the Pension Benefit Guaranty
Corporation or any environmental agency or superfund), upon the Collateral, any
Borrower or any of its Affiliates, including Shanghai Qiang Ling Electronic Co.,
Ltd., Zhenjiang Qiang Ling Electronic Co., Ltd., Zhenjiang Qiang Ling Illuminate
Co., Ltd., and Yangzhou Qiang Ling Co. Ltd.
“Closing Date” shall mean September 29, 2016 or such other date as may be agreed
to by the parties hereto.
“CMP” shall mean each of Shanghai Qiang Ling Electronic Co., Ltd., Zhenjiang
Qiang Ling Electronic Co., Ltd., Zhenjiang Qiang Ling Illuminate Co., Ltd.,
Yangzhou Qiang Ling Co. Ltd. and Aurora Technologies Limited, each of which is
an Affiliate of Borrowers.
“CMP Subordinated Payable Documentation” shall mean the agreements and documents
that describe the business arrangements between any Borrower and CMP, in each
case satisfactory in form and substance to Agent, and shall contain the
agreement of CMP that it will not materially modify the terms upon which trade
credit is made available to any Borrower or the payment terms with respect to
any Borrower without the Agent’s prior written consent.
“CMP Subordination Agreement” shall mean that certain Subordination Agreement,
dated as of the Original Closing Date, executed by CMP in favor of the Agent
(and acknowledged by the Borrowers), as the same may be amended, restated,
supplemented or otherwise modified from time to time, in each case satisfactory
in form and substance to Agent.





--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include:
(a)    all Receivables;
(b)    all Equipment;
(c)    all General Intangibles;
(d)    all Inventory;
(e)    all Investment Property;
(f)    [Reserved];
(g)    all Subsidiary Stock;
(h)     the Leasehold Interests;
(i)     all of each Loan Party’s right, title and interest in and to, whether
now owned or hereafter acquired and wherever located, (i) its respective goods
and other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Loan Party’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to Loan Parties from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Loan Party’s contract rights, rights of payment
which have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Loan Party, all real and personal property of third parties in
which such Loan Party has been granted a lien or security interest as security
for the payment or enforcement of Receivables; (viii) all letter of credit
rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods, personal
property or real property now owned or hereafter acquired in which a Loan Party
has expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and Loan Parties;
(j)     all of each Loan Party’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by a Loan Party or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h) or (i) of this Paragraph; and
(k)     all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i)
and (j) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.





--------------------------------------------------------------------------------





“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 15.3(c) or (d) hereof.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
15.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
“Compliance Certificate” shall mean a compliance certificate to be signed by the
President, Chief Financial Officer, Director of Finance or Controller of each
Borrower, which shall state that, based on an examination sufficient to permit
such officer to make an informed statement, no Default or Event of Default
exists, or if such is not the case, specifying such Default or Event of Default,
its nature, when it occurred, whether it is continuing and the steps being taken
by Borrowers with respect to such default and, such certificate shall have
appended thereto calculations which set forth each Borrower’s compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7,
7.8 and 7.11.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on each Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
“Controlled Group” shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
Borrowers, are treated as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) each Borrower, each of each Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve





--------------------------------------------------------------------------------





for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
“Designated Lender” shall have the meaning set forth in Section 15.2(b) hereof.
“Documents” shall have the meaning set forth in Section 8.1(c) hereof.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers for such period (excluding extraordinary gains
and extraordinary losses), plus (ii) all interest expense of Borrowers for such
period, plus (iii) all charges against income of Borrowers for such period for
federal, state and local taxes.
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) non-cash expenses for
employee share based compensation for such period.
“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the date of the execution of such Swap if this Agreement or any Other Document
is then in effect with respect to such Loan Party, and otherwise it shall be the
date of execution and delivery of this Agreement and/or such Other Document(s)
to which such Loan Party is a party).


“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Extended Terms Account Debtor” shall mean each of Lowes Companies,
Inc., Do It Best Corp., Wal-Mart Stores, Inc., Home Depot, Inc., Dollar General
Corporation, and General Electric Company, and such other Persons as the Agent
shall from time to time approve in writing as Eligible Extended Terms Account
Debtors.
“Eligible Inventory” shall mean and include Inventory of any Borrower, excluding
work in process, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its good faith, reasonable
discretion,





--------------------------------------------------------------------------------





shall not deem ineligible Inventory of the Borrowers, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance). In
addition, Inventory shall not be Eligible Inventory if it (i) does not conform
to all standards imposed by any Governmental Body which has regulatory authority
over such goods or the use or sale thereof, (ii) is in transit (except as
otherwise permitted by the penultimate sentence of this definition), (iii) is
located outside the continental United States or at a location that is not
otherwise in compliance with this Agreement, (iv) constitutes Consigned
Inventory, (v) is the subject of an Intellectual Property Claim; (vi) is subject
to a License Agreement or other agreement that limits, conditions or restricts a
Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory,
unless Agent is a party to a Licensor/Agent Agreement with the Licensor under
such License Agreement; or (vii) is situated at a location not owned by a
Borrower unless the owner or occupier of such location has executed in favor of
Agent a Lien Waiver Agreement. Eligible Inventory shall include Inventory
in-transit with respect to which: (A) title has passed to a Borrower, (B) such
Inventory is insured to the full value thereof pursuant to policies acceptable
to Agent and naming Agent as loss payee, (C) Agent shall have in its possession
(1) all negotiable bills of lading properly endorsed and (2) all non-negotiable
bills of lading issued in Agent’s name, and (D) all of the other requirements
hereunder relating to Eligible Inventory are satisfied. Eligible Inventory shall
not include Inventory being acquired pursuant to a trade Letter of Credit to the
extent such trade Letter of Credit remains outstanding.
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its good faith, reasonable judgment, shall deem to be an
Eligible Receivable, based on such considerations as Agent may from time to time
deem appropriate. A Receivable shall not be deemed eligible unless such
Receivable is subject to Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence satisfactory to Agent. In addition, no
Receivable shall be an Eligible Receivable if:
(a)     it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    it is due or unpaid (i) except for Receivables owing from Eligible
Extended Terms Account Debtors, more than ninety (90) days after the original
invoice date or more than sixty (60) days after the original due date, or (ii)
for Receivables owing from Eligible Extended Terms Account Debtors, more than
one hundred (100) days after the original invoice date or more than sixty (60)
days after the original due date;
(c)     fifty percent (50%) or more of the Receivables from such Customer are
not deemed Eligible Receivables hereunder (such percentage may, in Agent’s sole
discretion, be increased or decreased from time to time);
(d)     any covenant, representation or warranty contained in this Agreement
with respect to such Receivable has been breached;
(e)     the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or call a meeting of
its creditors, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which





--------------------------------------------------------------------------------





is filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;
(f)     the sale is to a Customer outside the continental United States of
America, Alaska, Hawaii or Canada, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
discretion;
(g)     the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and--return, sale on approval, consignment or any other repurchase or
return basis or is evidenced by chattel paper;
(h)     Agent believes, in its good faith, reasonable judgment, that collection
of such Receivable is insecure or that such Receivable may not be paid by reason
of the Customer’s financial inability to pay;
(i)     the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless a Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;
(j)     the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by Borrowers and accepted by the Customer or the Receivable
otherwise does not represent a final sale;
(k)     the Receivables of the Customer exceed 25% of all Eligible Receivables,
to the extent such Receivable exceeds such limit (it being agreed that as of the
Closing Date, Receivables from (I) Wal-Mart Stores, Inc. shall not exceed 50% of
all Eligible Receivables and (II) Home Depot, Inc. shall not exceed 40% of all
Eligible Receivables);
(l)     the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of any Borrower or the
Receivable is contingent in any respect or for any reason;
(m)     any Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;
(n)     any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)     such Receivable is not payable to any Borrower; or
(p)     such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines,





--------------------------------------------------------------------------------





interpretations, decisions, orders and directives of federal, state and local
governmental agencies and authorities with respect thereto.
“Equipment” shall mean and include all of each Loan Party’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located
including all equipment, machinery, apparatus, motor vehicles, fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternative Source”), at approximately
11:00 a.m., London time two (2) Business Days prior to the first day of such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowers of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and to the extent that, all or any
portion of this Agreement or any Other Document that relates to such Swap
Obligation (or the guaranty of such Swap Obligation, or the grant by such Loan
Party of a security interest in the Collateral to secure such Swap Obligation)
is or becomes illegal under the CEA, or any rule, regulation or order of the
CFTC, by virtue of such Loan Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. If a Swap Obligation arises
under a master





--------------------------------------------------------------------------------





agreement governing more than one Swap, this definition shall only include the
portion of such Swap Obligation that is attributable to Swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income, gross receipts or revenue (or franchise or other taxes imposed
in lieu thereof) by the United States of America or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which Lender or such
other recipient is located.
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
“Existing Agreement” shall have the meaning set forth in the recitals hereto.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to any Borrower, effective on the date of any such change.
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA minus Unfinanced Capitalized Expenditures made
during such period minus cash taxes paid plus one-time cash tax refund in an
amount not to exceed $2,000,000 relating to the fiscal year 2015 and received
during such period to (b) all Senior Debt Payments for such period.





--------------------------------------------------------------------------------





“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of any Borrower, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“General Intangibles” shall mean and include all of each Loan Party’s general
intangibles, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to a Loan Party to secure payment
of any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).
“Governmental Acts” shall have the meaning set forth in Section 2.17.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
“Guaranteed Obligations” shall have the meaning set forth in Section 16.1
hereof.
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations (including, without
limitation, any Loan Party Guarantors) and “Guarantors” means collectively all
such Persons.
“Guaranty” shall mean any guaranty of the obligations of any Borrower executed
by a Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum





--------------------------------------------------------------------------------





products, methane, hazardous materials, Hazardous Wastes, hazardous or Toxic
Substances or related materials as defined in CERCLA, the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA,
Articles 15 and 27 of the New York State Environmental Conservation Law or any
other applicable Environmental Law and in the regulations adopted pursuant
thereto.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
“Holdings” shall mean TCP International Holdings Ltd., a corporation organized
under the laws of Switzerland, together with its permitted successors and
assigns.
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower's ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
“Intercompany Loan Payments” shall have the meaning set forth in Section 7.24
hereof
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, any Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.





--------------------------------------------------------------------------------





“Inventory” shall mean and include all of each Loan Party’s now owned or
hereafter acquired goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in a Loan Party’s business or used in selling or furnishing
such goods, merchandise and other personal property, and all documents of title
or other documents representing them.
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
“Investment Property” shall mean and include all of each Loan Party’s now owned
or hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond judgment authorization or
approval, lien or award of or any settlement arrangement with any Governmental
Body, foreign or domestic.
“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to the premises at the locations identified as leased property
on Schedule 4.19.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms in writing prior
to the execution thereof: (a) is documented in a standard International Swap
Dealer Association Agreement; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The debts, liabilities and obligations of any Loan Party to the
provider of any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) of
the Loan Party or Subsidiary thereof that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be “Obligations” of such Loan Party and of each other Loan Party. The
Liens securing the Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the Other Documents, subject to
the express provisions of Section 11.5 hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.12(d).
“Letter of Credit Sublimit” shall mean $5,000,000.
“Letters of Credit” shall have the meaning set forth in Section 2.9.
“Leverage Ratio” shall mean, with respect to Borrowers and their consolidated
Subsidiaries, on any date, the ratio of Funded Debt as of such date to EBITDA
for the four-fiscal quarter period ending on such date.





--------------------------------------------------------------------------------





“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of any Borrower or otherwise in connection with any Borrower's
business operations.
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with any Borrower's manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with any Borrower's
business operations.
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of any Borrower’s default
under any License Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantor.
“Loan Party Guarantors” has the meaning set forth in Section 16.1.
“Loan Party Guaranty” has the meaning set forth in Section 16.1.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower or any Guarantor, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
“Maximum Liability” shall have the meaning set forth in Section 16.9.
“Maximum Revolving Advance Amount” shall mean $50,000,000.





--------------------------------------------------------------------------------





“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 15.3(d).
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
“Non-Qualifying Party” shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant.
“Note” shall mean the Amended and Restated Revolving Credit Note.
“Obligated Party” has the meaning set forth in Section 16.2.
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender with respect to or in connection with this Agreement, any Other
Document, or any other agreement, instrument or document arising in connection
herewith, therewith or otherwise relating hereto or thereto, of any kind or
nature, present or future (including any interest or other amounts accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Borrower, whether or not a claim for post-filing or post-petition
interest or other amounts is allowed in such proceeding), whether or not
evidenced by any note, guaranty or other instrument, whether arising under any
agreement, instrument or document (including this Agreement and the Other
Documents), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening of a letter of credit, loan, equipment lease
or guarantee, under any interest or currency Swap, future, option or other
similar agreement, or in any other manner, whether arising out of overdrafts or
deposit or other accounts or electronic funds transfers (whether through
automated clearing houses or otherwise) or out of the Agent’s or any Lenders
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository transfer check or other similar arrangements,
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, including, but not limited to, any and all of any Borrower’s
Indebtedness and/or liabilities under this Agreement, the Other Documents or
under any other agreement between Agent or Lenders and any Borrower with respect
to or in connection with this Agreement, any Other Document, or any other
agreement, instrument or document arising in connection herewith, therewith or
otherwise relating hereto or thereto, and any amendments, extensions, renewals
or increases and all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent or
Lenders to perform acts or refrain from taking any action. It is understood that
any obligations of any Borrower in connection with any interest or currency
Swap, Hedge Liabilities, Cash Management Liabilities, future, option or other
similar agreements to any Lender or an Affiliate thereof shall be deemed to
relate to this Agreement and be “Obligations” hereunder. It is further
understood that any obligations of any Borrower arising out of overdrafts or
deposit or other accounts or electronic funds transfers (whether through
automated clearing houses or otherwise) or out of the Agent’s or





--------------------------------------------------------------------------------





any Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with a depository transfer check or other similar
arrangements with Agent, any Lender or any of their Affiliates shall be deemed
to relate to this Agreement and be “Obligations” hereunder. Notwithstanding
anything to the contrary contained in the foregoing (including the definition of
Lender-Provided Interest Rate Hedge, but subject to the final sentence of the
definition of Excluded Hedge Liabilities), as to each Loan Party, the
Obligations shall not include any Excluded Hedge Liabilities of such Loan Party.
“Ordinary Course of Business” shall mean the ordinary course of Borrowers’
business as conducted on the Closing Date.
“Original Closing Date” shall mean December 11, 2009.
“Original Owners” shall mean Ellis Yan, Lillian Yan Irrevocable Stock Trust,
dated December 18, 2004, or any other trust over which Ellis Yan has control and
of which Ellis Yan or any member of his immediate family is the beneficiary.
“Other Documents” shall mean the Note, the Questionnaire, the CMP Subordination
Agreement, any Guaranty, any Lender-Provided Interest Rate Hedge, the Tax
Payment Agreement, and any and all other agreements, instruments and documents,
including guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.
“Other Taxes” shall mean any taxes that are not Excluded Taxes.
“Out-of-Formula Loans” shall have the meaning set forth in Section 15.2(b).
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participation Advance” shall have the meaning set forth in Section 2.12(d).
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
“Payee” shall have the meaning set forth in Section 3.10 hereof.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowers and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the





--------------------------------------------------------------------------------





minimum funding standards under Section 412 of the Code and either (i) is
maintained by any member of the Controlled Group for employees of any member of
the Controlled Group; or (ii) has at any time within the preceding five years
been maintained by any entity which was at such time a member of the Controlled
Group for employees of any entity which was at such time a member of the
Controlled Group.
“Permitted CMP Payable Amount” shall mean an amount equal to at all times
$30,000,000.
“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 5.5, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (e) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (f) Liens arising by virtue of the rendition, entry or
issuance against a Borrower or any Subsidiary, or any property of a Borrower or
any Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (x) is in existence for less than 20 consecutive days after it first arises
or is being Properly Contested and (y) is at all times junior in priority to any
Liens in favor of Agent; (g) mechanics’, workers’, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being contested in good faith by a Borrower; (h)
Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (x) any such lien shall not encumber any
other property of a Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 7.6; (i) other Liens
incidental to the conduct of a Borrower’s business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially detract from Agent’s or Lenders’ rights in and to the Collateral or
the value of a Borrower’s property or assets or which do not materially impair
the use thereof in the operation of a Borrower’s business; (j) Liens disclosed
on Schedule 1.2, provided that such Liens shall secure only those obligations
which they secure on the Closing Date (and extensions, renewals and refinancings
of such obligations permitted by Section 7.8) and shall not subsequently apply
to any other property or assets of any Borrower; and (k) Liens securing the
Subordinated Promissory Note.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA”





--------------------------------------------------------------------------------





means the Personal Property Security Act or such other applicable legislation in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).
“Purchasing CLO” shall have the meaning set forth in Section 15.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 15.3(c) hereof.
“Qualified ECP Loan Party” shall mean, in respect of any Swap Obligation, (a)
each Loan Party that has total assets exceeding $10,000,000 on the Eligibility
Date, or (b) such other Person as is qualified to give a “letter of credit or
keepwell, support, or other agreement” for purposes of Section 1a(18)(A)(v)(II)
of the CEA.    


“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowers and delivered to Agent.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by each Borrower.
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Loan Party by its Affiliates), documents, chattel
paper (including electronic chattel paper), general intangibles relating to
accounts, drafts and acceptances, credit card receivables and all other forms of
obligations owing to any Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,





--------------------------------------------------------------------------------





guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
“Register” shall have the meaning set forth in Section 15.3(e).
“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages; provided, however, if
there are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
“Revolving Advances” shall mean Advances made other than Letters of Credit.
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b) the sum of (x) the Eurodollar Rate, plus (y) the
Applicable Margin with respect to Eurodollar Rate Loans.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.





--------------------------------------------------------------------------------





“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder, plus (b)
payments for all fees, commissions and charges set forth herein and with respect
to any Advances, plus (c) capitalized lease payments, plus (d) payments with
respect to any other Indebtedness for borrowed money (including, without
limitation, (i) any cash principal or interest payment made under the
Subordinated Promissory Note and (ii) any cash interest payment made to Holdings
under any TCP Intercompany Loan, but not including any cash principal payments
made to Holdings under any TCP Intercompany Loan).
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
“Subordinated Promissory Note” shall mean that certain Promissory Note, dated as
of July 25, 2013, made by TCP in favor of Beacon Point Capital, LLC, in the
amount of $21,510,000.
“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of July 25, 2013, among the Agent, Beacon Point Capital, LLC, as the
subordinated party, TCP and each Additional Agent (as defined therein), as
amended, modified, or supplemented from time to time.
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
“Subsidiary Guarantor” shall mean Bowman Lamps, LLC, an Ohio limited liability
company.
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any swap.
“Tax Payment Agreement” shall mean the Tax Payment Agreement, dated as of the
Original Closing Date, among Agent and the stockholders of Borrowers, as the
same may from time to time be amended, supplemented or otherwise modified.
“TCP Intercompany Loans” shall mean (i) an intercompany loan in the amount of
$20,000,000 with an interest rate equal to five percent (5%) per annum made by
Holdings to TCP, evidenced by a promissory note dated as of Amendment No. 4
Effective Date and (ii) an intercompany loan in the amount of $5,490,000 with an
interest rate equal to three percent (3%) per annum made by Holdings to TCP,
evidenced by a promissory note dated as of July 25, 2013, each in form and
substance satisfactory to Agent and that has been delivered to Agent either
endorsed in blank or together with an undated instrument of transfer executed in





--------------------------------------------------------------------------------





blank by TCP.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
“Total Availability” at a particular date shall mean an amount equal to (a) the
Formula Amount minus (b) the sum of (i) the outstanding amount of Advances plus
(ii) fees and expenses for which any Borrower is liable but which have not been
paid or charged to Borrowers’ Account.
“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
“Transferee” shall have the meaning set forth in Section 15.3(d) hereof.
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus (ii)
all amounts due and owing to any Borrower’s trade creditors which are 60 or more
days past due (excluding, however, amounts owing to CMP that are more than 60
days past due and are subject to the CMP Subordination Agreement), plus
(iii) fees and expenses for which any Borrower is liable but which have not been
paid or charged to Borrowers’ Account.
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of any
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders. For the avoidance of doubt, Capital Expenditures
made by any Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.





--------------------------------------------------------------------------------





“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
1.3    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code and when used to
define a category or categories of Collateral located in Canada, such terms
shall include the equivalent categories or categories of property set forth in
the PPSA. To the extent the definition of any category or type of collateral is
expanded by any amendment, modification or revision to the Uniform Commercial
Code, such expanded definition will apply automatically as of the date of such
amendment, modification or revision. Notwithstanding the foregoing, and where
the context so requires (i) any term defined in this Agreement by reference to
the Uniform Commercial Code shall have any extended, alternative, or analogous
meaning given to such term in applicable Canadian personal property security and
other laws (including, without limitation the Personal Property Security Act of
each applicable province of Canada, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada)) in all cases for the extension,
preservation or betterment of the security and rights of the Collateral, (ii)
all references in this Agreement to “Article 8” shall be deemed to refer also to
applicable Canadian securities transfer laws (including, without limitation the
Securities Transfer Act, 2006 (Ontario), (iii) all references in this Agreement
to a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer also to the analogous documents used under
applicable Canadian personal property security laws, including, without
limitation, where applicable, financing change statements, (iv) all references
to the United States of America, or to any subdivision, department, agency or
instrumentality thereof shall be deemed to refer also to Canada, or to any
subdivision, department, agency or instrumentality thereof, and (v) all
references to federal or state securities law of the United States shall be
deemed to refer also to analogous federal and provincial securities laws in
Canada.


1.4    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”. A Default
or Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders. Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this





--------------------------------------------------------------------------------





Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders. Wherever the
phrase “to the best of Borrower’s knowledge” or words of similar import relating
to the knowledge or the awareness of any Borrower are used in this Agreement or
Other Documents, such phrase shall mean and refer to (i) the actual knowledge of
a senior officer of such Borrower or (ii) the knowledge that a senior officer
would have obtained if he had engaged in good faith and diligent performance of
his duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Borrower and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. Notwithstanding anything to the contrary
in the foregoing, the Agent and Lenders have agreed to waive each Event of
Default arising from the failure of the Loan Parties to comply the Fixed Charge
Coverage Ratio Covenant for each fiscal quarter commencing with the fiscal
quarter ending December 31, 2015 up to the fiscal quarter immediately preceding
the Closing Date.


IIADVANCES, PAYMENTS.


2.1    Revolving Advances. Amount of Revolving Advances.


(a)Revolving Advances. Subject to the terms and conditions set forth in this
Agreement, including Section 2.1(b), each Lender, severally and not jointly,
will make Revolving Advances to Borrowers in aggregate amounts outstanding at
any time equal to such Lender’s Commitment Percentage of the lesser of (x) the
Maximum Revolving Advance Amount less the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit or (y) an amount equal to the sum of:


(i)up to 85%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Receivables, plus


(ii)up to the lesser of (A) 60%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory (“Inventory Advance Rate” and
together with the Receivables Advance Rate, collectively, the “Advance Rates”),
(B) 85% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its sole discretion
exercised in good faith) or (C) $30,000,000 in the aggregate at any one time;
provided, however, that in no event shall availability arising from Eligible
Inventory in transit exceed $5,000,000, minus


(iii)the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus


(iv)the Availability Block, minus


(v)such reserves as Agent may reasonably deem proper and necessary from time to
time.





--------------------------------------------------------------------------------





The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Sections 2.1 (a)(y) (iv) and (v) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
(b)Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowers. The rights of
Agent under this subsection are subject to the provisions of Section 15.2(b).


2.2    Procedure for Revolving Advances Borrowing.


(a)Borrowers may notify Agent prior to 10:00 a.m. on a Business Day of
Borrowers’ request to incur, on that day, a Revolving Advance hereunder. Should
any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any other agreement with Agent or Lenders, or
with respect to any other Obligation, become due, same shall be deemed a request
for a Revolving Advance maintained as a Domestic Rate Loan as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation under this Agreement or any other agreement with Agent or Lenders,
and such request shall be irrevocable.


(b)Notwithstanding the provisions of subsection (a) above, in the event
Borrowers desire to obtain a Eurodollar Rate Loan, Borrowers shall give Agent
written notice by no later than 10:00 a.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $500,000 and integral multiples of $500,000 in excess thereof, and
(iii) the duration of the first Interest Period therefor. Interest Periods for
Eurodollar Rate Loans shall be for one, two or three months; provided, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No Eurodollar Rate Loan shall be made available to Borrowers
during the continuance of a Default or an Event of Default. After giving effect
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than four (4) Eurodollar Rate Loans, in the aggregate.
  
(c)Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowers may
elect as set forth in subsection (b)(iii) above provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for offshore Dollar deposits and no Interest Period shall
end after the last day of the Term.


Borrowers shall elect the initial Interest Period applicable to a Eurodollar
Rate Loan by their notice of borrowing given to Agent pursuant to Section 2.2(b)
or by their notice of conversion given to Agent pursuant to Section 2.2(d), as
the case may be. Borrowers shall elect the duration of each succeeding Interest
Period by giving irrevocable written notice to Agent of such duration not later
than 10:00 a.m. on the day which is three (3) Business Days prior to the last
day of the then current Interest Period applicable to such Eurodollar Rate Loan.
If Agent does not receive timely notice of the Interest Period elected by
Borrowers, Borrowers shall be deemed to have elected to convert to a Domestic
Rate Loan subject to Section 2.2(d) hereinbelow.





--------------------------------------------------------------------------------





(d)Provided that no Event of Default shall have occurred and be continuing,
Borrowers may, on the last Business Day of the then current Interest Period
applicable to any outstanding Eurodollar Rate Loan, or on any Business Day with
respect to Domestic Rate Loans, convert any such loan into a loan of another
type in the same aggregate principal amount provided that any conversion of a
Eurodollar Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such Eurodollar Rate Loan. If Borrowers
desire to convert a loan, Borrowers shall give Agent written notice by no later
than 10:00 a.m. (i) on the day which is three (3) Business Days’ prior to the
date on which such conversion is to occur with respect to a conversion from a
Domestic Rate Loan to a Eurodollar Rate Loan, or (ii) on the day which is one
(1) Business Day prior to the date on which such conversion is to occur with
respect to a conversion from a Eurodollar Rate Loan to a Domestic Rate Loan,
specifying, in each case, the date of such conversion, the loans to be converted
and if the conversion is from a Domestic Rate Loan to any other type of loan,
the duration of the first Interest Period therefor.


(e)At their option and upon written notice given prior to 10:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
Borrowers may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment. Borrowers shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment. In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, Borrowers shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.


(f)Borrowers shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowers shall be conclusive absent manifest error. Notwithstanding any other
provision hereof, if any Applicable Law or any change therein or in the
interpretation or application thereof, shall make it unlawful for any Lender
(for purposes of this subsection (g), the term “Lender” shall include any Lender
and the office or branch where any Lender or any corporation or bank controlling
such Lender makes or maintains any Eurodollar Rate Loans) to make or maintain
its Eurodollar Rate Loans, the obligation of Lenders to make Eurodollar Rate
Loans hereunder shall forthwith be cancelled and Borrowers shall, if any
affected Eurodollar Rate Loans are then outstanding, promptly upon request from
Agent, either pay all such affected Eurodollar Rate Loans or convert such
affected Eurodollar Rate Loans into loans of another type. If any such payment
or conversion of any Eurodollar Rate Loan is made on a day that is not the last
day of the Interest Period applicable to such Eurodollar Rate Loan, Borrowers
shall pay Agent, upon Agent’s request, such amount or amounts as may be
necessary to compensate Lenders for any loss or expense sustained or incurred by
Lenders in respect of such Eurodollar Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such Eurodollar Rate Loan. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowers shall be
conclusive absent manifest error.


2.3    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,





--------------------------------------------------------------------------------





Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowers or deemed to have been
requested by Borrowers under Section 2.2 hereof shall, with respect to requested
Revolving Advances to the extent Lenders make such Revolving Advances, be made
available to Borrowers on the day so requested by way of credit to Borrowers’
operating account at PNC, or such other bank as Borrowers may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by Borrowers, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.


2.4     [Reserved].


2.5    Maximum Advances. The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount less, in each case, the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit.


2.6    Repayment of Advances.


(a)The Advances shall be due and payable in full on the last day of the Term
subject to earlier prepayment as herein provided.


(b)Borrowers recognize that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Agent on the date received. In consideration of Agent’s agreement
to conditionally credit Borrowers’ Account as of the next Business Day following
the Agent’s receipt of those items of payment, Borrowers agree that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by Agent on account of the Obligations one (1) Business Day after (i)
the Business Day Agent receives such payments via wire transfer or electronic
depository check or (ii) in the case of payments received by Agent in any other
form, the Business Day such payment constitutes good funds in Agent’s account.
Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned to
Agent unpaid. The Loan Parties further agree that at any time during a Cash
Dominion Period there shall be a monthly float charge payable to Agent for
Agent’s sole benefit, in an amount equal to (y) the face amount of all items of
payment received during the prior month (including items of payment received by
Agent as a wire transfer or electronic depository check) multiplied by (z) the
Revolving Interest Rate with respect to Domestic Rate Loans for one (1) Business
Day.


(c)All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.


(d)Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.







--------------------------------------------------------------------------------





2.7    Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.


2.8    Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowers a statement showing the accounting for the Advances made, payments
made or credited in respect thereof, and other transactions between Agent and
Borrowers, during such month. The monthly statements shall be deemed correct and
binding upon Borrowers in the absence of manifest error and shall constitute an
account stated between Lenders and Borrowers unless Agent receives a written
statement of Borrowers’ specific exceptions thereto within thirty (30) days
after such statement is received by Borrowers. The records of Agent with respect
to the loan account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.


2.9    Letters of Credit. Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby and/or trade Letters of Credit
(“Letters of Credit”) for the account of Borrowers; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount. The Maximum Undrawn Amount of all
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit. All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans; Letters of Credit that have not been drawn upon shall not bear
interest.


2.10    Issuance of Letters of Credit.


(a)Borrowers may request Agent to issue or cause the issuance of a Letter of
Credit by delivering to Agent, at the Payment Office, prior to 10:00 a.m. (New
York time), at least five (5) Business Days’ prior to the proposed date of
issuance, Agent’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request. Borrowers also have the right to give instructions and make agreements
with respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.


(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (“ISP98 Rules”), and any





--------------------------------------------------------------------------------





subsequent revision thereof at the time a standby Letter of Credit is issued, as
determined by Agent, and each trade Letter of Credit shall be subject to the
UCP.
(c)Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowers for a Letter of Credit or an Acceptance hereunder.


2.11    Requirements For Issuance of Letters of Credit. Borrowers shall
authorize and direct any Issuer to name a Borrower as the “Applicant” or
“Account Party” of each Letter of Credit. If Agent is not the Issuer of any
Letter of Credit, Borrowers shall authorize and direct the Issuer to deliver to
Agent all instruments, documents, and other writings and property received by
the Issuer pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit, the application therefor or any acceptance therefor.


(a)    In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, Borrowers hereby appoint Agent, or its designee, as
its attorney, with full power and authority if an Event of Default shall have
occurred, (i) to sign and/or endorse Borrowers’ names upon any warehouse or
other receipts, letter of credit applications and acceptances, (ii) to sign each
Borrowers’ names on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department (“Customs”) in the names of Borrowers or
Agent or Agent’s designee, and to sign and deliver to Customs officials powers
of attorney in the names of Borrowers for such purpose; and (iv) to complete in
Borrowers’ names or Agent’s, or in the name of Agent’s designee, any order, sale
or transaction, obtain the necessary documents in connection therewith, and
collect the proceeds thereof. Neither Agent nor its attorneys will be liable for
any acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit remain outstanding.


2.12    Disbursements, Reimbursement.


(a)Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.


(b)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowers.
Provided that it shall have received such notice, Borrowers shall reimburse
(such obligation to reimburse Agent shall sometimes be referred to as a
“Reimbursement Obligation”) Agent prior to 12:00 Noon, New York time on each
date that an amount is paid by Agent under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by Agent. In the
event Borrowers fail to reimburse Agent for the full amount of any drawing under
any Letter of Credit by 12:00 Noon, New York time, on the Drawing Date, Agent
will promptly notify each Lender thereof, and Borrowers shall be deemed to have
requested that a Revolving Advance maintained as a Domestic Rate Loan be made by
the Lenders to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the lesser of Maximum
Revolving Advance Amount or the Formula Amount and subject to Section 8.2
hereof. Any notice given by Agent pursuant to this Section 2.12(b) may be oral
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(c)Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a





--------------------------------------------------------------------------------





Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount. If any Lender so notified fails to make available to Agent the amount of
such Lender’s Commitment Percentage of such amount by no later than 2:00 p.m.,
New York time on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and (ii)
at a rate per annum equal to the rate applicable to Revolving Loans maintained
as Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.12(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.12(c) (i)
and (ii) until and commencing from the date of receipt of notice from Agent of a
drawing.


(d)With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of a Borrower’s failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to Revolving Advance maintained as a Domestic Rate Loan. Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.


(e)Each Lender’s Participation Commitment shall continue until the last to occur
of any of the following events: (x) Agent ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder; (y) no Letter of Credit issued
or created hereunder remains outstanding and uncancelled and (z) all Persons
(other than the Borrowers) have been fully reimbursed for all payments made
under or relating to Letters of Credit.


2.13    Repayment of Participation Advances.


(a)Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.


(b)If Agent is required at any time to return to Borrowers, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to Section
2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.


2.14    Documentation. Borrowers agree to be bound by the terms of the Letter of
Credit Application and by Agent’s interpretations of any Letter of Credit issued
on behalf of Borrowers and by Agent’s written





--------------------------------------------------------------------------------





regulations and customary practices relating to letters of credit, though
Agent’s interpretations may be different from Borrowers’ own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowers’ instructions or those contained in the Letters of Credit or
any modifications, amendments or supplements thereto.


2.15    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.


2.16    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, Borrowers or any other Person for any reason
whatsoever;


(ii)the failure of Borrowers or any other Person to comply, in connection with a
Letter of Credit Borrowing, with the conditions set forth in this Agreement for
the making of a Revolving Advance, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.12;


(iii)any lack of validity or enforceability of any Letter of Credit;


(iv)any claim of breach of warranty that might be made by Borrowers or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which Borrowers or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrowers or any Subsidiaries of Borrowers and
the beneficiary for which any Letter of Credit was procured);


(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;


(vi)payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;







--------------------------------------------------------------------------------





(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;


(viii)any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowers, unless the Agent has received
written notice from Borrowers of such failure within three (3) Business Days
after the Agent shall have furnished Borrowers a copy of such Letter of Credit
and such error is material and no drawing has been made thereon prior to receipt
of such notice;


(ix)any Material Adverse Effect on any Borrower or any Guarantor;


(x)any breach of this Agreement or any Other Document by any party thereto;


(xi)the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;


(xii)the fact that a Default or Event of Default shall have occurred and be
continuing;


(xiii)the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and


(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.


2.17    Indemnity. In addition to amounts payable as provided in Section 15.5,
the Borrowers hereby agree to protect, indemnify, pay and save harmless Agent
and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Agent or any of Agent’s Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the Agent or any of
Agent’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).


2.18    Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, Borrowers assume all risks of the acts and omissions of, or misuse of
the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or





--------------------------------------------------------------------------------





any other claim of Borrowers against any beneficiary of such Letter of Credit,
or any such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall Agent or Agent’s Affiliates
be liable to the any Borrower for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
2.19    Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including Borrowers’ obligations under Sections
4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’ Account
as a Revolving Advance and added to the Obligations.


2.20    Manner of Borrowing and Payment.







--------------------------------------------------------------------------------





(a)Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.


(b)Each payment (including each prepayment) by Borrowers on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by Borrowers on account of principal, interest and fees
shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.


i.Notwithstanding anything to the contrary contained in Sections 2.20(a) and (b)
hereof, commencing with the first Business Day following the Closing Date, each
borrowing of Revolving Advances shall be advanced by Agent and each payment by
Borrowers on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 P.M., New York time, on
each Settlement Date commencing with the first Settlement Date following the
Closing Date, Agent and Lenders shall make certain payments as follows: (I) if
the aggregate amount of new Revolving Advances made by Agent during the
preceding Week (if any) exceeds the aggregate amount of repayments applied to
outstanding Revolving Advances during such preceding Week, then each Lender
shall provide Agent with funds in an amount equal to its applicable Commitment
Percentage of the difference between (w) such Revolving Advances and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
Revolving Advances during such Week exceeds the aggregate amount of new
Revolving Advances made during such Week, then Agent shall provide each Lender
with funds in an amount equal to its applicable Commitment Percentage of the
difference between (y) such repayments and (z) such Revolving Advances.


ii.Each Lender shall be entitled to earn interest at the applicable Revolving
Interest Rate on outstanding Advances which it has funded.


iii.Promptly following each Settlement Date, Agent shall submit to each Lender a
certificate with respect to payments received and Advances made during the Week
immediately preceding such Settlement Date. Such certificate of Agent shall be
conclusive in the absence of manifest error.


(c)If any Lender or Participant (a “benefited Lender”) shall at any time receive
any payment of all or part of its Advances, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily or by
set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.


(d)Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment





--------------------------------------------------------------------------------





Percentage of the Advances available to Agent, Agent may (but shall not be
obligated to) assume that such Lender shall make such amount available to Agent
on the next Settlement Date and, in reliance upon such assumption, make
available to Borrowers a corresponding amount. Agent will promptly notify
Borrowers of its receipt of any such notice from a Lender. If such amount is
made available to Agent on a date after such next Settlement Date, such Lender
shall pay to Agent on demand an amount equal to the product of (i) the daily
average Federal Funds Rate (computed on the basis of a year of 360 days) during
such period as quoted by Agent, times (ii) such amount, times (iii) the number
of days from and including such Settlement Date to the date on which such amount
becomes immediately available to Agent. A certificate of Agent submitted to any
Lender with respect to any amounts owing under this paragraph (e) shall be
conclusive, in the absence of manifest error. If such amount is not in fact made
available to Agent by such Lender within three (3) Business Days after such
Settlement Date, Agent shall be entitled to recover such an amount, with
interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers’ rights (if any) against such Lender.


2.21    Mandatory Prepayments.


(a)Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers shall repay the Advances in an amount equal to the net proceeds of
such sale (i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent. The foregoing shall not
be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof. Such repayments shall be applied to the Advances in
such order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.


(b)In addition, if at any time the sum of the outstanding Revolving Advances and
the Maximum Undrawn Amount of all outstanding Letters of Credit exceeds the
lesser of (a) the Maximum Revolving Advance Amount or (b) the Formula Amount,
the amount of such excess shall be immediately due and payable.


2.22    Use of Proceeds.


(a)Borrowers shall apply the proceeds of Advances to (i) pay fees and expenses
relating to this transaction, (ii) provide for its working capital needs and
reimburse drawings under Letters of Credit and (iii) make scheduled payments
under the Subordinated Promissory Note.


(b)Without limiting the generality of Section 2.22(a) above, neither any
Borrower, any Guarantor nor any other Person which may in the future become
party to this Agreement or the Other Documents as Borrower or Guarantor, intends
to use nor shall they use any portion of the proceeds of the Advances, directly
or indirectly, for any purpose in violation of the Trading with the Enemy Act.


2.23    Defaulting Lender.


(a)Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowers that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender





--------------------------------------------------------------------------------





of its obligations under this Agreement) (each, a “Lender Default”), all rights
and obligations hereunder of such Lender (a “Defaulting Lender”) as to which a
Lender Default is in effect and of the other parties hereto shall be modified to
the extent of the express provisions of this Section 2.23 while such Lender
Default remains in effect.


(b)Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than a Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
  
(c)A Defaulting Lender shall not be entitled to give instructions to Agent or to
approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.


(d)Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which Borrowers, Agent or any Lender may have against any
Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
  
(e)In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.


IIIINTEREST AND FEES.


3.1.Interest. Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to the applicable Revolving Interest Rate.
Whenever, subsequent to the date of this Agreement, the Alternate Base Rate is
increased or decreased, the Revolving Interest Rate for Domestic Rate Loans
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect. The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, (i) at the option of Agent or at the direction of Required
Lenders, the Obligations other than Eurodollar Rate Loans shall bear interest at
the Revolving Interest Rate for Domestic Rate Loans plus two (2%) percent per
annum and (ii) Eurodollar





--------------------------------------------------------------------------------





Rate Loans shall bear interest at the Revolving Interest Rate for Eurodollar
Rate Loans plus two (2%) percent per annum (as applicable, the “Default Rate”).


3.2.Letter of Credit Fees.


(a)Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by a
per annum percentage equal to the then Applicable Margin for Eurodollar Rate
Loans, such fees to be calculated on the basis of a 360-day year for the actual
number of days elapsed and to be payable quarterly in arrears on the first day
of each quarter and on the last day of the Term, and (y) to the Issuer, a
fronting fee of one quarter of one percent (0.25%) per annum, together with any
and all administrative, issuance, amendment, payment and negotiation charges
with respect to Letters of Credit and all fees and expenses as agreed upon by
the Issuer and the Borrowers in connection with any Letter of Credit, including
in connection with the opening, amendment or renewal of any such Letter of
Credit and any acceptances created thereunder and shall reimburse Agent for any
and all fees and expenses, if any, paid by Agent to the Issuer (all of the
foregoing fees, the “Letter of Credit Fees”). All such charges shall be deemed
earned in full on the date when the same are due and payable hereunder and shall
not be subject to rebate or pro-ration upon the termination of this Agreement
for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2%) per annum.


At any time following the occurrence of an Event of Default, at the option of
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
such Event of Default, without the requirement of any affirmative action by any
party), or upon the expiration of the Term or any other termination of this
Agreement, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and Borrowers hereby irrevocably authorizes Agent, in its discretion, on
each Borrower’s behalf and in each Borrower’s name, to open such an account and
to make and maintain deposits therein, or in an account opened by any Borrower,
in the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of any Borrower coming
into any Lender’s possession at any time. Agent will invest such cash collateral
(less applicable reserves) in such short-term money-market items as to which
Agent and Borrowers mutually agree and the net return on such investments shall
be credited to such account and constitute additional cash collateral. No
Borrower may withdraw amounts credited to any such account except upon the
occurrence of all of the following: (x) payment and performance in full of all
Obligations, (y) the expiration of all Letters of Credit and (z) the termination
of this Agreement.
3.3.Closing Fee and Facility Fee.


(a)Closing Fee. Upon the execution of this Agreement, Borrowers shall pay to
Agent for the ratable benefit of Lenders a closing fee of $175,000.







--------------------------------------------------------------------------------





(b)Facility Fee. If, for any calendar quarter during the Term, the average daily
unpaid balance of the Revolving Advances and undrawn amount of any outstanding
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent for the
ratable benefit of Lenders a fee at a rate equal to 0.375% per annum on the
amount by which the Maximum Revolving Advance Amount exceeds such average daily
unpaid balance. Such fee shall be payable to Agent in arrears on the first day
of each calendar quarter with respect to the previous calendar quarter.


3.4.Collateral Evaluation Fee and Collateral Monitoring Fee.


(a)Collateral Evaluation Fee. Borrowers shall pay Agent a collateral evaluation
fee equal to $2,500 per month commencing on the first day of the month following
the Closing Date and on the first day of each month thereafter during the Term.
The collateral evaluation fee shall be deemed earned in full on the date when
same is due and payable hereunder and shall not be subject to rebate or
proration upon termination of this Agreement for any reason.


(b)Collateral Monitoring Fee. Borrowers shall pay to Agent on the first day of
each month following any month in which Agent performs any collateral
monitoring-namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent and which monitoring
is undertaken by Agent or for Agent’s benefit-a collateral monitoring fee in an
amount equal to $1,000 per day for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis.


3.5.Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Revolving
Interest Rate for Domestic Rate Loans during such extension.


3.6.Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.


3.7.Increased Costs. In the event that any Applicable Law, or any change therein
or in the interpretation or application thereof, or compliance by any Lender
(for purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive (whether or not having
the force of law) from any central bank or other financial, monetary or other
authority, shall:


(a)subject Agent or any Lender to any tax of any kind whatsoever (other than
Excluded Taxes) with respect to this Agreement or any Other Document or change
the basis of taxation with respect to Other Taxes of payments to Agent or any
Lender of principal, fees, interest or any other amount payable hereunder or
under any Other Documents;







--------------------------------------------------------------------------------





(b)impose, modify or hold applicable any reserve, special deposit, assessment or
similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or


(c)impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;


and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be. Agent or such Lender
shall certify the amount of such additional cost or reduced amount to Borrowers,
and such certification shall be conclusive absent manifest error.
3.8.Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:


(a)reasonable means do not exist for ascertaining the Eurodollar Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or


(b)Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,


then Agent shall give Borrowers prompt written or telephonic notice of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowers shall notify Agent
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of Eurodollar Rate Loan, (ii) any
Domestic Rate Loan or Eurodollar Rate Loan which was to have been converted to
an affected type of Eurodollar Rate Loan shall be continued as or converted into
a Domestic Rate Loan, or, if Borrowers shall notify Agent, no later than 10:00
a.m. (New York City time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of Eurodollar Rate Loan,
and (iii) any outstanding affected Eurodollar Rate Loans shall be converted into
a Domestic Rate Loan, or, if Borrowers shall notify Agent, no later than 10:00
a.m. (New York City time) two (2) Business Days prior to the last Business Day
of the then current Interest Period applicable to such affected Eurodollar Rate
Loan, shall be converted into an unaffected type of Eurodollar Rate Loan, on the
last Business Day of the then current Interest Period for such affected
Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders shall have
no obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and Borrowers shall not have the
right to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate
Loan into an affected type of Eurodollar Rate Loan.
3.9.Capital Adequacy.


(a)In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the





--------------------------------------------------------------------------------





interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.


(b)A certificate of Agent or such Lender setting forth such amount or amounts as
shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowers shall be conclusive absent manifest
error.


3.10.Gross Up for Taxes. If any Borrower shall be required by Applicable Law to
withhold or deduct any Other Taxes from or in respect of any sum payable under
this Agreement or any of the Other Documents to Agent, or any Lender, assignee
of any Lender, or Participant (each, individually, a “Payee” and collectively,
the “Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law. Notwithstanding the foregoing, such Borrower
shall not be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.


3.11.Withholding Tax Exemption.


(a)Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowers and Agent two (2) duly completed
appropriate valid Withholding Certificates (as defined under §1.1441-1(c)(16) of
the Income Tax Regulations (“Regulations”)) certifying its status (i.e., U.S. or
foreign person) and, if appropriate, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Code. The term “Withholding Certificate” means a Form W-9; a
Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under §1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in §1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Code or Regulations that certify or establish the status
of a payee or beneficial owner as a U.S. or foreign person.


(b)Each Payee required to deliver to Borrowers and Agent a valid Withholding
Certificate pursuant to Section 3.11(a) hereof shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by Borrowers hereunder for





--------------------------------------------------------------------------------





the account of such Payee; (B) each Payee shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless Agent in its sole discretion shall permit
such Payee to deliver such Withholding Certificate less than five (5) Business
Days before such date in which case it shall be due on the date specified by
Agent). Each Payee which so delivers a valid Withholding Certificate further
undertakes to deliver to Borrowers and Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by Borrowers or Agent.


(c)Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.


3.12.Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Documents (and stated
herein or therein, as applicable, to be computed on the basis of 360 days or any
other period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.


IVCOLLATERAL: GENERAL TERMS


4.1.Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Loan Party hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Loan Party shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Loan Party shall promptly provide Agent with written notice of
all commercial tort claims, such notice to contain the case title together with
the applicable court and a brief description of the claim(s). Upon delivery of
each such notice, each Loan Party shall be deemed to hereby grant to Agent a
security interest and lien in and to such commercial tort claims and all
proceeds thereof.


4.2.Perfection of Security Interest. Each Loan Party shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law. By its





--------------------------------------------------------------------------------





signature hereto, each Loan Party hereby authorizes Agent to file against such
Loan Party, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein). All charges, expenses and fees Agent may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be charged to
Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and added to
the Obligations, or, at Agent’s option, shall be paid to Agent for its benefit
and for the ratable benefit of Lenders immediately upon demand.


4.3.Disposition of Collateral. Each Loan Party will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business and (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value, with respect to all Loan Parties, of not more than
$250,000 and only to the extent that (i) the proceeds of any such disposition
are used to acquire replacement Equipment which is subject to Agent’s first
priority security interest or (ii) the proceeds of which are remitted to Agent
to be applied pursuant to Section 2.21.


4.4.Preservation of Collateral. Following the occurrence of a Default or Event
of Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of such security guards or the placing of other security protection measures as
Agent may deem appropriate; (b) may employ and maintain at any of any Loan
Party’s premises a custodian who shall have full authority to do all acts
necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral; (d)
may use any Loan Party’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any of any Loan
Party’s owned or leased property. Each Loan Party shall cooperate fully with all
of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct. All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.


4.5.Ownership of Collateral.


(a)With respect to the Collateral, at the time the Collateral becomes subject to
Agent’s security interest: (i) each Loan Party shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by a Loan Party or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of any Loan Party that appear on
such documents and agreements shall be genuine and each Loan Party shall have
full capacity to execute same; and (iv) each Loan Party’s Equipment and
Inventory shall be located as set forth on Schedule 4.5 and shall not be removed
from such location(s) without the prior written consent of Agent except with
respect to the sale of Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof.


(b)(i) There is no location at which any Loan Party has any Inventory (except
for Inventory in transit) other than those locations listed on Schedule 4.5;
(ii) Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Loan Party is stored; none of the receipts received by any Loan Party from
any warehouse states that





--------------------------------------------------------------------------------





the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns; (iii)
Schedule 4.5 hereto sets forth a correct and complete list as of the Closing
Date of (A) each place of business of each Loan Party and (B) the chief
executive office of each Loan Party; and (iv) Schedule 4.5 hereto sets forth a
correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by any Loan Party, together
with the names and addresses of any landlords.


4.6.Defense of Agent’s and Lenders’ Interests. Until (a) payment and performance
in full of all of the Obligations and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. During such
period no Loan Party shall, without Agent’s prior written consent, pledge, sell
(except Inventory in the Ordinary Course of Business and Equipment to the extent
permitted in Section 4.3 hereof), assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Loan Party shall defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Agent for payment of all Obligations, Agent shall
have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including: labels, stationery,
documents, instruments and advertising materials. If Agent exercises this right
to take possession of the Collateral, each Loan Party shall, upon demand,
assemble it in the best manner possible and make it available to Agent at a
place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Loan Party shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into a Loan Party’s possession, they, and each of them, shall
be held by such Loan Party in trust as Agent’s trustee, and the Loan Parties
will immediately deliver them to Agent in their original form together with any
necessary endorsement.


4.7.Books and Records. Each Loan Party shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by the Loan Parties.


4.8.Financial Disclosure. Each Loan Party hereby irrevocably authorizes and
directs all accountants and auditors employed by the Loan Parties at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
the Loan Parties’ financial statements, trial balances or other accounting
records of any sort in the accountant’s or auditor’s possession, and to disclose
to Agent and each Lender any information such accountants may have concerning
each Loan Party’s financial status and business operations. Each Loan Party
hereby authorizes all Governmental Bodies to furnish to Agent and each Lender
copies of reports or examinations relating to the Loan Parties, whether made by
a Loan Party or otherwise; however, Agent and each Lender will attempt to obtain
such information or materials directly from the Loan Parties prior to obtaining
such information or materials from such accountants or Governmental Bodies.
 





--------------------------------------------------------------------------------





4.9.Compliance with Laws. Each Loan Party shall comply with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Loan Party’s business the non-compliance with which could reasonably be expected
to have a Material Adverse Effect. The assets of the Loan Parties at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets of the Loan Parties
so that such insurance shall remain in full force and effect.


4.10.Inspection of Premises. At all reasonable times, upon reasonable notice
(except during the continuance of an Event of Default or Default), Agent and
each Lender shall have full access to and the right to audit, check, inspect and
make abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Loan Party’s business. Agent, any Lender and their agents may enter upon
any of Loan Parties’ premises at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of each
Loan Party’s business. So long as no Default or Event of Default has occurred,
each Loan Party will not be responsible for the costs and expenses of (a) more
than two (2) field audits in any calendar year and (b) more than two (2)
Inventory appraisals in any calendar year.


4.11.Insurance. The assets and properties of the Loan Parties at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of each Loan
Party so that such insurance shall remain in full force and effect. The Loan
Parties shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At the Loan Parties’ own cost and expense in amounts
and with carriers acceptable to Agent, the Loan Parties shall (a) keep all their
insurable properties and properties in which any Loan Party has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to the Loan Parties’ including business interruption insurance; (b) maintain a
bond in such amounts as is customary in the case of companies engaged in
businesses similar to the Loan Parties insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of the Loan Parties either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which a Loan Party is engaged in business; and (e) furnish Agent
with (i) copies of all policies (or other evidence satisfactory to Agent of
their existence, if they are not yet available) and evidence of the maintenance
of such policies by the renewal thereof at least ten (10) days before any
expiration date, and (ii) appropriate loss payable endorsements in form and
substance satisfactory to Agent, naming Agent as a co-insured and loss payee as
its interests may appear with respect to all insurance coverage referred to in
clauses (a) and (c) above, and providing (A) that all proceeds thereunder shall
be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least ten (10) days’ prior written notice is given to
Agent. In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the Loan Parties to make payment for such loss to
Agent and not to the Loan Parties and Agent jointly. If any insurance losses are
paid by check, draft or other instrument payable to any Loan Party and Agent
jointly, Agent may endorse such Loan Party’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above. All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine. Any surplus shall be paid by Agent





--------------------------------------------------------------------------------





to the Loan Parties or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by the Loan Parties to Agent, on demand.
Anything hereinabove to the contrary notwithstanding, and subject to the
fulfillment of the conditions set forth below, Agent shall remit to the Loan
Parties insurance proceeds received by Agent during any calendar year under
insurance policies procured and maintained by the Loan Parties which insure the
Loan Parties’ insurable properties to the extent such insurance proceeds do not
exceed $250,000 in the aggregate during such calendar year or $100,000 per
occurrence. In the event the amount of insurance proceeds received by Agent for
any occurrence exceeds $100,000, then Agent shall not be obligated to remit the
insurance proceeds to the Loan Parties unless the Loan Parties shall provide
Agent with evidence reasonably satisfactory to Agent that the insurance proceeds
will be used by the Loan Parties to repair, replace or restore the insured
property which was the subject of the insurable loss. In the event the Loan
Parties have previously received (or, after giving effect to any proposed
remittance by Agent to the Loan Parties would receive) insurance proceeds which
equal or exceed $250,000 in the aggregate during any calendar year, then Agent
may, in its sole discretion, either remit the insurance proceeds to the Loan
Parties upon the Loan Parties providing Agent with evidence reasonably
satisfactory to Agent that the insurance proceeds will be used by the Loan
Parties to repair, replace or restore the insured property which was the subject
of the insurable loss, or apply the proceeds to the Obligations, as aforesaid.
The agreement of Agent to remit insurance proceeds in the manner above provided
shall be subject in each instance to satisfaction of each of the following
conditions: (x) no Event of Default or Default shall then have occurred, and (y)
the Loan Parties shall use such insurance proceeds to repair, replace or restore
the insurable property which was the subject of the insurable loss and for no
other purpose.


4.12.Failure to Pay Insurance. If any Loan Party fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such Loan
Party, and charge the Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.


4.13.Payment of Taxes. Each Loan Party will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes. If any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Loan Party and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any written claim is made which, in Agent’s or any Lender’s
good faith opinion, may create a valid Lien on the Collateral, Agent may without
notice to the Loan Parties pay the taxes, assessments or other Charges and each
Loan Party hereby indemnifies and holds Agent and each Lender harmless in
respect thereof. The amount of any payment by Agent under this Section 4.13
shall be charged to the Loan Party’s Account as a Revolving Advance maintained
as a Domestic Rate Loan and added to the Obligations and, until the Loan Parties
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to the Loan Parties’ credit
and Agent shall retain its security interest in and Lien on any and all
Collateral held by Agent.


4.14.Payment of Leasehold Obligations. Each Loan Party shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.


4.15.Receivables.







--------------------------------------------------------------------------------





(a)Nature of Receivables. Each of the Receivables shall be a bona fide and valid
account representing a bona fide indebtedness incurred by the Customer therein
named, for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Borrower, or work, labor or services theretofore rendered by a
Borrower as of the date each Receivable is created. Same shall be due and owing
in accordance with the applicable Borrower’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.


(b)Solvency of Customers. Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of Borrowers who are not solvent Borrowers
have set up on its books and in its financial records bad debt reserves adequate
to cover such Receivables.


(c)Location of Borrowers. TCP’s chief executive office is located at 325 Campus
Drive, Aurora, Ohio 44202, and TCP Canada’s chief executive office is located at
BCE Place, 181 Bay Street, Suite 2500, Toronto, Ontario, Canada M5J 2T7. Until
written notice is given to Agent by Borrowers of any other office at which
Borrowers keep their records pertaining to Receivables, all such records shall
be kept at such executive office.


(d)Collection of Receivables. During a Cash Dominion Period, the Borrowers shall
instruct their Customers to deliver all remittances upon Receivables (whether
paid by check or by wire transfer of funds) to such Blocked Accounts and/or
Depository Accounts (and any associated lockboxes) as Agent shall designate from
time to time as contemplated by Section 4.15(h) below or as otherwise agreed to
from time to time by Agent. During a Cash Dominion Period, to the extent any
Borrower directly receives any remittances upon Receivables, such Borrower
shall, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any Loan
Party’s funds or use the same except to pay the Obligations, and shall as soon
as possible and in any event no later than one (1) Business Day after the
receipt thereof (i) in the case of remittances paid by check, deposit all such
remittances in their original form (after supplying any necessary endorsements)
and (ii) in the case of remittances paid by wire transfer of funds, transfer all
such remittances, in each case, into such Blocked Accounts and/or Depository
Accounts. Each Borrower shall deposit in the Blocked Account and/or Depository
Account or, upon request by Agent, deliver to Agent, in original form and on the
date of receipt thereof, all checks, drafts, notes, money orders, acceptances,
cash and other evidences of Indebtedness. Prior to the occurrence of a Cash
Dominion Triggering Event, payments made by a Borrower’s Customers remitted
directly to Agent will be deposited by Agent in the Blocked Accounts, the Loan
Parties shall have access to the funds in the Blocked Accounts, and Customer
remittances shall only be treated as a repayment of Advances if the Borrowers so
elect in a written notice to Agent.


(e)Notification of Assignment of Receivables. At any time following the
occurrence of an Event of Default or a Default, Agent shall have the right to
send notice of the assignment of, and Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral. Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or both.
Agent’s actual collection expenses, including, but not limited to, stationery
and postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.





--------------------------------------------------------------------------------







(f)Power of Agent to Act on Borrowers’ Behalf. At any time following the
occurrence and during the continuance of a Default or Event of Default, and
otherwise (whether or not a Default or Event of Default exists) in connection
with the performance by the Agent of ordinary cash management and other services
associated with lockboxes and Blocked Accounts, Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each Borrower hereby
constitutes Agent or Agent’s designee as such Borrower’s attorney with power (i)
to endorse such Borrower’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral, except that the Agent
may make such endorsements in performing ordinary cash management and other
services associated with lockboxes and Blocked Accounts whether or not a Default
or Event of Default exists; (ii) to sign such Borrower’s name on any invoice or
bill of lading relating to any of the Receivables, drafts against Customers,
assignments and verifications of Receivables; (iii) to send verifications of
Receivables to any Customer; (iv) whether or not a Default or Event of Default
exists, to sign such Borrower’s name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent’s interest in the Collateral and to file same; (v) to
demand payment of the Receivables; (vi) to enforce payment of the Receivables by
legal proceedings or otherwise; (vii) to exercise all of such Borrower’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign such Borrower’s name on a
proof of claim in bankruptcy or similar document against any Customer; (xi) to
prepare, file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) to do all other acts and things necessary to carry out this Agreement. All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid. Agent shall have the right at any time following the occurrence of an
Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.
  
(g)No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Following the occurrence of an Event of Default or Default,
Agent may, without notice or consent from any Borrower, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Receivables or any other securities, instruments or
insurance applicable thereto and/or release any obligor thereof. Agent is
authorized and empowered to accept, following the occurrence of an Event of
Default or Default, the return of the goods represented by any of the
Receivables, without notice to or consent by any Borrower, all without
discharging or in any way affecting any Borrower’s liability hereunder.


(h)Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowers and be acceptable to Agent or (ii) depository accounts (“Depository
Accounts”) established at the Agent for the deposit of such proceeds. Borrowers,
Agent and each Blocked Account Bank shall enter into a deposit account





--------------------------------------------------------------------------------





control agreement in form and substance satisfactory to Agent that is sufficient
to give Agent “control” (for purposes of Articles 8 and 9 of the Uniform
Commercial Code) over such Blocked Accounts. At any time during a Cash Dominion
Period, Agent shall have the sole and exclusive right to direct, and is hereby
authorized to give instructions pursuant to such deposit account control
agreements directing, the disposition of funds in the Blocked Accounts and
Depository Accounts (any such instructions, an “Activation Notice”) to Agent on
a daily basis, either to a deposit account maintained by Agent at PNC or by wire
transfer to a deposit account at PNC, which such funds may be applied by Agent
to repay the Obligations, and, if an Event of Default has occurred and is
continuing, to cash collateralize outstanding Letters of Credit in accordance
with Section 3.2 hereof. Prior to the occurrence of a Cash Dominion Triggering
Event, the Loan Parties shall retain the right to direct the disposition of
funds in the Blocked Accounts. In the event that Agent issues an Activation
Notice, Agent agrees to rescind such Activation Notice at such time that no Cash
Dominion Period shall exist (it being understood that, notwithstanding any such
rescission, Agent shall have the right and is authorized to issue an additional
Activation Notice if a subsequent Cash Dominion Triggering Event shall have
occurred or a Cash Dominion Period shall exist at any time thereafter). All
funds deposited in the Blocked Accounts or Depository Accounts shall immediately
become subject to the security interest of Agent, for its own benefit and the
ratable benefit of the other Secured Parties, and Borrowers shall obtain the
agreement by each Blocked Account Bank to waive any offset rights against the
funds so deposited. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangements, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder. During a Cash Dominion Period, Agent shall apply all funds
received by it from the Blocked Accounts and/or Depository Accounts to the
satisfaction of the Obligations (including the cash collateralization of all
Obligations relating to any outstanding Letters of Credit in accordance with the
provisions of Section 3.2 hereof) in such order as Agent shall determine in its
discretion, subject to Borrowers’ ability to reborrow Revolving Advances in
accordance with the terms hereof; provided that, in the absence of any Event of
Default, Agent shall apply all such funds representing collection of Receivables
first, to the Revolving Advances which are Domestic Rate Loans, and then to
Revolving Advances which are LIBOR Rate Loans. All deposit accounts and
investment accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h).


(i)Adjustments. No Borrower will, without Agent’s consent, compromise or adjust
any Receivables (or extend the time for payment thereof) or accept any material
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower.
 
4.16.Inventory. To the extent Inventory held for sale or lease has been produced
by a Borrower, it has been and will be produced by such Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.


4.17.Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation. Borrowers shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.


4.18.Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any





--------------------------------------------------------------------------------





contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Loan Party
of any of the terms and conditions thereof.


4.19.Environmental Matters.


(a)Each Loan Party shall ensure that the Real Property and all operations and
businesses conducted thereon remain in compliance with all Environmental Laws
and shall not place or permit to be placed any Hazardous Substances on any Real
Property except as permitted by Applicable Law or appropriate governmental
authorities.


(b)The Loan Parties shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.


(c)The Loan Parties shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Each Loan Party shall use its best efforts to obtain certificates of disposal,
such as hazardous waste manifest receipts, from all treatment, transport,
storage or disposal facilities or operators employed by such Loan Party in
connection with the transport or disposal of any Hazardous Waste generated at
the Real Property.


(d)In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Loan
Party’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then the Loan
Parties shall, within five (5) Business Days, give written notice of same to
Agent detailing facts and circumstances of which the Loan Parties is aware
giving rise to the Hazardous Discharge or Environmental Complaint. Such
information is to be provided to allow Agent to protect its security interest in
and Lien on the Real Property and the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.


(e)The Loan Parties shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Loan Party
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Loan Party and the Authority regarding such claims to
Agent until the claim is settled. The Loan Parties shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that the Loan Party is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.


(f)The Loan Parties shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If any Loan Party shall fail to respond





--------------------------------------------------------------------------------





promptly to any Hazardous Discharge or Environmental Complaint or any Loan Party
shall fail to comply with any of the requirements of any Environmental Laws,
Agent on behalf of Lenders may, but without the obligation to do so, for the
sole purpose of protecting Agent’s interest in the Collateral: (A) give such
notices or (B) enter onto the Real Property (or authorize third parties to enter
onto the Real Property) and take such actions as Agent (or such third parties as
directed by Agent) deem reasonably necessary or advisable, to clean up, remove,
mitigate or otherwise deal with any such Hazardous Discharge or Environmental
Complaint. All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by the Loan Parties, and until paid shall be added to and
become a part of the Obligations secured by the Liens created by the terms of
this Agreement or any other agreement between Agent, any Lender and the Loan
Parties.


(g)Promptly upon the written request of Agent from time to time, the Loan
Parties shall provide Agent, at the Loan Parties’ expense, with an environmental
site assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property, provided,
however, that Borrowers shall not be responsible for the expenses associated
with more than one (1) such assessment or audit report for any parcel of Real
Property, unless a Default or Event of Default has occurred or Agent in good
faith determines that there is a reasonable possibility of a material
environmental condition on any of each Borrower’s Real Property. Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $250,000, Agent shall have the right to require the Loan
Parties to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.


(h)Each Loan Party shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Each Loan Party’s obligations under this Section 4.19 shall arise upon
the discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Each Loan Party’s obligation and the indemnifications hereunder
shall survive the termination of this Agreement.


(i)For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Loan Party’s right, title and interest in and
to its owned and leased premises.


4.20.Financing Statements. Except as respects the financing statements filed by
Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.







--------------------------------------------------------------------------------





VREPRESENTATIONS AND WARRANTIES.


Each Loan Party represents and warrants as follows:
5.1.Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents have been duly executed and delivered by each Loan Party, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of each Loan Party enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents (a) are
within each Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, are not in contravention of law or the terms of any
Loan Party’s by-laws, certificate of incorporation or other applicable documents
relating to any Loan Party’s formation or to the conduct of any Loan Party’s
business or of any material agreement or undertaking to which any Loan Party is
a party or by which any Loan Party is bound, (b) will not conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body or
any other Person, except those Consents set forth on Schedule 5.1 hereto, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of any Loan Party under the provisions of any agreement, charter document,
instrument, by-law or other instrument to which Loan Party is a party or by
which it or its property is a party or by which it may be bound.


5.2.Formation and Qualification.


(a)Each Loan Party is duly incorporated and in good standing under the laws of
the state listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 5.2(a), which constitute all
states in which qualification and good standing are necessary for such Loan
Party to conduct its business and own its property and where the failure to so
qualify could reasonably be expected to have a Material Adverse Effect. Each
Loan Party has delivered to Agent true and complete copies of its certificate of
incorporation and by-laws and will promptly notify Agent of any amendment or
changes thereto.


(b)The only Subsidiaries of the Loan Parties or Holdings are listed on Schedule
5.2(b).
  
5.3.Survival of Representations and Warranties. All representations and
warranties of each Loan Party contained in this Agreement and the Other
Documents shall be true at the time of such Loan Party’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.


5.4.Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4. Each Loan Party has filed all federal, state and local
income and other material tax returns and other reports it is required by law to
file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable. There are no current, pending or, to any Borrower’s
knowledge, threatened audits, examinations or claims with respect to any taxes
that could be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect. The provision for taxes on the books of the Loan
Parties is adequate for all years not closed by applicable statutes, and for its
current fiscal year, and no Loan party has knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.





--------------------------------------------------------------------------------





  
5.5.Financial Statements.


(a)[Reserved].


(b)[Reserved].


(c)The consolidated and consolidating balance sheets of Borrowers, their
Subsidiaries and such other Persons described therein (including the accounts of
all Subsidiaries for the respective periods during which a subsidiary
relationship existed) as of December 31, 2015, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, have been prepared in accordance with GAAP, consistently
applied (except for changes in application in which such accountants concur) and
present fairly the financial position of Borrowers and their Subsidiaries at
such date and the results of their operations for such period. Since December
31, 2015, there has been no change in the condition, financial or otherwise, of
any Borrower or any Subsidiary of any Borrower as shown on the consolidated
balance sheet as of such date and no change in the aggregate value of machinery,
equipment and Real Property owned by any Borrower and any Subsidiary of any
Borrower, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.


5.6.Entity Name. No Borrower has been known by any other corporate name in the
past five years and no Borrower sells Inventory under any other name except as
set forth on Schedule 5.6, nor has any Borrower been the surviving corporation
of a merger or consolidation or acquired all or substantially all of the assets
of any Person during the preceding five (5) years.


5.7.O.S.H.A; Environmental Compliance; Flood Laws.


(a)Each Loan Party has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws; there have been no outstanding citations, notices or orders of
non-compliance issued to any Loan Party or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations. The
CMP has duly complied with, and its facilities, business, assets, property,
leaseholds, property and Equipment are in compliance in all material respects
with all applicable environmental laws, and there have been no outstanding
citations, notices or orders of non-compliance issued to the CMP or relating to
its business, assets, property, leaseholds or equipment under any such laws.


(b)Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.


(c)(i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property or any premises leased by any Loan
Party; (ii) there are no underground storage tanks or polychlorinated biphenyls
on the Real Property or any premises leased by a Loan Party; (iii) neither the
Real Property nor any premises leased by a Loan Party has ever been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
a Loan Party, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of such Loan Party or of its tenants.







--------------------------------------------------------------------------------





(d)All Real Property owned by each Borrower is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower in accordance
with prudent business practice in the industry of such Borrower. Each Borrower
has taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a mortgage in favor of Agent, for the benefit
of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral. Each Loan Party shall take all actions required
under the Flood Laws and/or requested by Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, providing Agent with the address and/or GPS
coordinates of each structure on any real property that will be subject to a
mortgage in favor of Agent, for the benefit of Lenders, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral, and
thereafter maintaining such flood insurance in full force and effect for so long
as required by the Flood Laws


5.8.Solvency; No Litigation, Violation, Indebtedness or Default.


(a)Each Loan Party is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities, provided that solely for purposes of the calculations in
clauses (i) and (ii) above, a portion of the aggregate payables owing at the
time of determination to the CMP in an amount of up to the Permitted CMP Payable
Amount then in effect shall be treated as equity.


(b)Except as disclosed in Schedule 5.8(b), no Loan Party has (i) pending or, to
any Borrower’s knowledge, threatened, litigation, arbitration, actions or
proceedings which involve the possibility of having a Material Adverse Effect,
or (ii) liabilities or indebtedness for borrowed money other than the
Obligations.


(c)No Loan Party is not in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal.
 
(d)Neither any Loan Party nor any member of the Controlled Group maintains or
contributes to any Plan other than (X) as of the Closing Date, those listed on
Schedule 5.8(d) hereto, and (Y) thereafter, as permitted under this Agreement.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and each Loan Party and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code; (iii) neither any Loan Party nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no occurrence which would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) at this time, the current value of
the assets of each Plan





--------------------------------------------------------------------------------





exceeds the present value of the accrued benefits and other liabilities of such
Plan and neither any Loan Party nor any member of the Controlled Group knows of
any facts or circumstances which would materially change the value of such
assets and accrued benefits and other liabilities; (vi) neither any Loan Party
nor any member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan;
(vii) neither any Loan Party nor any member of a Controlled Group has incurred
any liability for any excise tax arising under Section 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability; (viii)
neither any Loan Party nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) each Loan Party and each member of
the Controlled Group has made all contributions due and payable with respect to
each Plan; (x) there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived; (xi) neither any
Loan Party nor any member of the Controlled Group has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than employees or former employees of such Loan Party and any
member of the Controlled Group; (xii) neither any Loan Party nor any member of
the Controlled Group maintains or contributes to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code; (xiii)
neither any Loan Party nor any member of the Controlled Group has withdrawn,
completely or partially, from any Multiemployer Plan so as to incur liability
under the Multiemployer Pension Plan Amendments Act of 1980 and there exists no
fact which would reasonably be expected to result in any such liability; and
(xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA) has any liability
for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Plan.


5.9.Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, trademark license, service
marks, service mark applications, copyrights, copyright applications,
tradenames, assumed names and licenses owned or utilized by any Loan Party are
set forth on Schedule 5.9. Each patent, patent application, trademark, trademark
application, trademark license, service mark, service mark application,
copyright and copyright application showed on Schedule 5.9 has been duly
registered or filed with all appropriate Governmental Bodies. All patents,
patent applications, trademarks, trademark applications, trademark license,
service marks, service mark applications, copyrights, copyright applications,
design rights, tradenames, assumed names, trade secrets and licenses owned or
utilized by any Loan Party are valid and constitute all of the intellectual
property rights which are necessary for the operation of its business; and there
is no objection to or pending challenge to the validity of any such patent,
trademark, copyright, design rights, tradename, trade secret or license and no
Loan Party is aware of any grounds for any challenge, except as set forth in
Schedule 5.9 hereto. Each patent, patent application, patent license, trademark,
trademark application, trademark license, service mark, service mark
application, service mark license, design right, copyright, copyright
application and copyright license owned or held by any Loan Party and each trade
secret used by any Loan Party consists of original material or property
developed by such Loan Party or was lawfully acquired by such Loan Party from
the proper and lawful owner thereof. Each of such items has been maintained so
as to preserve the value thereof from the date of creation or acquisition
thereof. With respect to all software used by any Loan Party, such Loan Party is
in possession of all source and object codes related to each piece of software
or is the beneficiary of a source code escrow agreement, each such source code
escrow agreement being listed on Schedule 5.9 hereto.


5.10.Licenses and Permits. Except as set forth in Schedule 5.10, each Loan Party
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each





--------------------------------------------------------------------------------





jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to procure such licenses or permits could have a Material
Adverse Effect.


5.11.Default of Indebtedness. No Loan Party is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder (provided that,
for the avoidance of doubt, the failure to make any payment under the
Subordinated Promissory Note expressly prohibited by the Subordination Agreement
shall not constitute a “default in the payment” of such Indebtedness for
purposes of this sentence).


5.12.No Default. No Loan Party is in default in the payment or performance of
any of its contractual obligations and no Default has occurred (provided that,
for the avoidance of doubt, the failure to make any payment under the
Subordinated Promissory Note expressly prohibited by the Subordination Agreement
shall not constitute a “default in the payment or performance” of such
contractual obligations for purposes of this sentence).


5.13.No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which could have a Material Adverse Effect. Loan
Parties have heretofore delivered to Agent true and complete copies of all
material contracts to which any Loan Party is a party or to which it or any of
its properties is subject. No Loan Party has not agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.


5.14.No Labor Disputes. No Loan Party is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Loan Party’s employees
in existence or, to any Borrower’s knowledge, threatened, and no labor contract
is scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.


5.15.Margin Regulations. No Loan Party is engaged, nor will any Loan Party
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.


5.16.Investment Company Act. No Loan Party is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is any Loan Party controlled by such a company.


5.17.Disclosure. No representation or warranty made by any Loan Party in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any Loan
Party or which reasonably should be known to any Loan Party which Loan Parties
have not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.







--------------------------------------------------------------------------------





5.18.Delivery of CMP Subordinated Payable Documentation. Agent has received
complete copies of the CMP Subordinated Payable Documentation (including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any) and all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof. None of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent.


5.19.Swaps. No Loan Party is a party to, nor will it be a party to, any swap
agreement whereby any Loan Party has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.


5.20.Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Loan Party or affecting the
Collateral conflicts with, or requires any Consent which has not already been
obtained to, or would in any way prevent the execution, delivery or performance
of, the terms of this Agreement or the Other Documents.


5.21.Application of Certain Laws and Regulations. Neither any Loan Party nor any
Affiliate of any Loan Party is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.


5.22.Business and Property of Loan Parties. Upon and after the Closing Date, the
Loan Parties do not propose to engage in any business other than the
manufacturing and distribution of lighting products and fixtures and activities
necessary to conduct the foregoing. On the Closing Date, each Borrower will own
all the property and possess all of the rights and Consents necessary for the
conduct of the business of such Borrower.


5.23.Section 20 Subsidiaries. No Loan Party intends to use, nor shall any Loan
Party use any portion of the proceeds of the Advances, directly or indirectly,
to purchase during the underwriting period, or for 30 days thereafter,
Ineligible Securities being underwritten by a Section 20 Subsidiary.


5.24.Anti-Terrorism Laws.


(a)General. Neither any Loan Party nor any Affiliate of any Loan Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.


(b)Executive Order No. 13224. Neither any Loan Party nor any Affiliate of any
Loan Party or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
i.a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;


ii.a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;







--------------------------------------------------------------------------------





iii.a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


iv.a Person or entity that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;


v.a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or


vi.a Person or entity who is affiliated or associated with a Person or entity
listed above.


Neither any Loan Party or to the knowledge of the Loan Parties, any of any Loan
Party’s agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
5.25.Trading with the Enemy. No Loan Party has not engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.


5.26.Federal Securities Laws. Neither Loan Party nor any of their respective
Subsidiaries (i) is required to file periodic reports under the Exchange Act,
(ii) has any securities registered under the Exchange Act or (iii) has filed a
registration statement that has not yet become effective under the Securities
Act.


VIAFFIRMATIVE COVENANTS.


Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:
6.1.Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.


6.2.Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof.





--------------------------------------------------------------------------------





6.3.Violations. Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Loan Party which could reasonably be expected to have
a Material Adverse Effect.
6.4.Government Receivables. Take all steps necessary to protect Agent’s interest
in the Collateral under the Federal Assignment of Claims Act, the Uniform
Commercial Code and all other applicable state or local statutes or ordinances
and deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of contracts between any Borrower and
the United States, any state or any department, agency or instrumentality of any
of them.
6.5.Financial Covenants.
(a)[Reserved].
(b)[Reserved].
(c)CMP Covenants. Not permit the aggregate amount of the payable owing from
Borrowers and their Subsidiaries to CMP at any time to be less than the
Permitted CMP Payable Amount then in effect (with reporting to occur as of the
end of each fiscal month during the Term).
(d)Minimum Undrawn Availability. Cause to be maintained at all times an Undrawn
Availability of not less than $5,000,000.
6.6.Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may reasonably request, in order that the full intent
of this Agreement may be carried into effect.
6.7.Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and the Loan Parties shall have provided for such reserves as Agent
may reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.
6.8.Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
6.9.Federal Securities Law. Promptly notify Agent in writing if any Loan Party
or any of their respective Subsidiaries (i) is required to file periodic reports
under the Exchange Act or any similar Applicable Law in any applicable
jurisdiction, (ii) registers any securities under the Exchange Act or any
similar Applicable Law in any applicable jurisdiction or (iii) files a
registration statement under the Securities Act or any similar Applicable Law in
any applicable jurisdiction.
6.10.Keepwell. Each Qualified ECP Loan Party, jointly and severally, together
with each other Qualified ECP Loan Party, hereby absolutely unconditionally and
irrevocably undertakes to provide such





--------------------------------------------------------------------------------





funds or other support as may be needed from time to time by any Non-Qualifying
Loan Party to honor all of such Non-Qualifying Loan Party’s obligations under
this Agreement or any Other Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 6.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.10, or otherwise
under this Agreement or any Other Document, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.10 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Other Documents. Each Qualified ECP Loan Party intends that this Section 6.10
constitute, and this Section 6.10 shall be deemed to constitute a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the CEA.
VIINEGATIVE COVENANTS.


No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:
7.1.Merger, Consolidation, Acquisition and Sale of Assets.
(a)Enter into any merger, consolidation or other reorganization with or into any
other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except that any Loan Party may merge with and into a Borrower, so long
as the Borrower is the surviving entity.
(b)Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3, and (ii) any other sales or dispositions
expressly permitted by this Agreement.
7.2.Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
7.3.Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3 and (b) the endorsement of
checks in the Ordinary Course of Business.
7.4.Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, except (a) obligations issued or guaranteed by
the United States of America or any agency thereof, (b) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(i) such bank has a combined capital and surplus of at least $500,000,000, or
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency, and (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America or an
agency thereof.
7.5.Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate except with respect to the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business.





--------------------------------------------------------------------------------





7.6.Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
in excess of $5,000,000 during each fiscal year.
7.7.Dividends; Management Fees. Declare, pay or make any dividend or
distribution on any shares of the common stock or preferred stock or other
Equity Interests of any Borrower (other than dividends or distributions payable
in its stock, or split-ups or reclassifications of its stock) or apply any of
its funds, property or assets to the purchase, redemption or other retirement of
any common or preferred stock, or of any options to purchase or acquire any such
shares of common or preferred stock or other such Equity Interests of any
Borrower, or consisting of payments with respect to debt securities issued as a
result of the conversion or exchange of any such Equity Interests, or pay any
management or similar fees to any of its Affiliates, except that a Borrower may
make distributions to its stockholders so long as all of the following
conditions are met: (i) such Borrower shall provide to the Agent, no later than
15 days prior to the proposed date of such distribution, (A) a pro forma
Compliance Certificate showing compliance with all covenants addressed therein
for the most recently ended 12-month period, after giving effect to such
distribution, in form and substance satisfactory to Agent, and (B) a pro forma
Borrowing Base Certificate showing at least $8,500,000 of average daily Undrawn
Availability for the sixty-day period preceding the proposed distribution date
(calculated as if such distribution had been made at the beginning of such
sixty-day period), in form and substance satisfactory to Agent, (ii) no Event of
Default or Default shall have occurred, either before or after giving effect to
such distribution and (iii) after giving effect to such distribution, the sum of
(x) the aggregate amount of all distributions made under this Section 7.7 and
(y) the aggregate amount of all Intercompany Loan Payments made under Section
7.24 below, shall not exceed $5,000,000 per annum.
7.8.Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (i) Indebtedness to Lenders; (ii)
Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof; (iii) Indebtedness under the CMP Subordinated Payable Documentation;
(iv) Indebtedness under the Subordinated Promissory Note; and (v) Indebtedness
under the TCP Intercompany Loans.
7.9.Nature of Business. Substantially change the nature of the business in which
it is presently engaged, nor except as specifically permitted hereby purchase or
invest, directly or indirectly, in any assets or property other than in the
Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
7.10.Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (x) the
TCP Intercompany Loans by Holdings to TCP or (y) any other transaction disclosed
to the Agent, which, in each case, is in the Ordinary Course of Business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate.
7.11.Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $2,000,000 in any one fiscal year in the aggregate for all Loan
Parties.
7.12.Subsidiaries.
(a)Form any Subsidiary.





--------------------------------------------------------------------------------





(b)Enter into any partnership, joint venture or similar arrangement.
7.13.Fiscal Year and Accounting Changes. Change its fiscal year from December 31
or make any change (i) in accounting treatment and reporting practices except as
required by GAAP or (ii) in tax reporting treatment except as required by law.
7.14.Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit on
any purchases or for any purpose whatsoever or use any portion of any Advance in
or for any business other than the Loan Parties’ businesses as conducted on the
Closing Date.
7.15.Amendment of Certificate of Incorporation, By-Laws. Amend, modify or waive
any term or material provision of its Certificate of Incorporation unless
required by law.
7.16.Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written consent, (ii) engage, or permit any
member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in section 406 of ERISA and Section 4975
of the Code, (iii) incur, or permit any member of the Controlled Group to incur,
any “accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.
7.17.Prepayment of Indebtedness. At any time, directly or indirectly, prepay any
Indebtedness (other than to Lenders or as otherwise permitted herein), or
repurchase, redeem, retire or otherwise acquire any Indebtedness of Loan Party.
7.18.Anti-Terrorism Laws. No Loan Party shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:
(a)Conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person.
(b)Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
(c)Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. The Loan Parties shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion,





--------------------------------------------------------------------------------





confirming their compliance with this Section.
7.19.Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.
7.20.Trading with the Enemy Act. Engage in any business or activity in violation
of the Trading with the Enemy Act.
7.21.Reserved.
7.22.Other Agreements. Enter into any material amendment, waiver or modification
of the CMP Subordinated Payable Documentation or any related agreements.
7.23.    Subordinated Promissory Note Payments. At any time, directly or
indirectly, pay, prepay, repurchase, redeem, retire or otherwise acquire (for
purposes of this Section, “Payment”) any Indebtedness under the Subordinated
Promissory Note, except to the extent permitted thereunder and subject to the
Subordination Agreement, and so long as, in the case of each Payment (a) no
Event of Default or any other default or event of default under any Senior
Facility (as defined in the Subordination Agreement) has occurred and is
continuing or would occur after giving pro forma effect to the making of such
payment(s), (b) TCP was in compliance with the financial covenants set forth in
Section 6.5 of this Agreement or each other Senior Facility (as defined in the
Subordination Agreement) for the most recently ended fiscal quarter and calendar
month, as applicable, after giving pro forma effect to the making of such
payment(s) as if such payment were made on the last day of such prior fiscal
quarter and calendar month, as applicable; provided, however, the requirements
of this clause (b) shall not apply if after giving effect to any Payment the
Undrawn Availability is at least $6,000,000, and (c) TCP has delivered a pro
forma Borrowing Base Certificate showing at least $6,000,000 of average daily
Undrawn Availability for the sixty-day period preceding the applicable date of
Payment, calculated as if such distribution had been made no later than the
beginning of such sixty-day period, in form and substance reasonably
satisfactory to Agent.
7.24.    Payments of TCP Intercompany Loans. At any time, directly or
indirectly, pay or prepay any amount (scheduled or otherwise) or exercise any
right of set-off owed to Holdings under any TCP Intercompany Loan, or
repurchase, redeem, retire or otherwise acquire such loan or any portion thereof
(for purposes of this Section, “Intercompany Loan Payments”), unless (i) no
Event of Default has occurred and is continuing on the date of such Intercompany
Loan Payment, or would exist after giving effect to such Intercompany Loan
Payment, (ii) Borrowers shall provide to the Agent, no later than 15 days prior
to the proposed Intercompany Loan Payment, a pro forma Borrowing Base
Certificate showing at least $8,500,000 of average daily Undrawn Availability
for the sixty-day period preceding the proposed Intercompany Loan Payment date
(calculated as if such Intercompany Loan Payment had been made at the beginning
of such sixty-day period), and an Undrawn Availability of at least $6,000,000
(calculated after giving effect to such Intercompany Loan Payment), in form and
substance satisfactory to Agent, and (iii) after giving effect to such
Intercompany Loan Payment, the sum of (x) the aggregate amount of all
Intercompany Loan Payments made under this Section 7.24 and (y) the aggregate
amount of all distributions made under Section 7.7 above, shall not exceed
$5,000,000 per annum.





--------------------------------------------------------------------------------





VIII
CONDITIONS PRECEDENT.



8.1.Conditions to Initial Advances. The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
(a)Note. Agent shall have received the Note duly executed and delivered by an
authorized officer of each Borrower;
(b)Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
(c)Corporate Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of each Borrower authorizing (i) the execution, delivery and
performance of this Agreement, the Notes, any related agreements, (collectively
the “Documents”) and (ii) the granting by such Borrower of the security
interests in and liens upon the Collateral in each case certified by the
Secretary or an Assistant Secretary of such Borrower as of the Closing Date;
and, such certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded as of the date of such
certificate;
(d)Incumbency Certificates of Borrowers. Agent shall have received a certificate
of the Secretary or an Assistant Secretary of each Borrower, dated the Closing
Date, as to the incumbency and signature of the officers of each Borrower
executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
(e)Certificates. Agent shall have received a copy of the Articles or Certificate
of Incorporation of each Borrower and each Guarantor, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation together with copies of the By-Laws of each
Borrower and all agreements of each Borrower’s shareholders certified as
accurate and complete by the Secretary of each Borrower;
(f)Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than 30 days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of such
Borrower’s jurisdiction of incorporation and each jurisdiction where the conduct
of such Borrower’s business activities or the ownership of its properties
necessitates qualification;
(g)Legal Opinion. Agent shall have received the executed legal opinion of
Thompson Hine LLP in form and substance satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Agreement, the
Note, the Other Documents, and related agreements as Agent may reasonably
require and Borrower hereby authorizes and directs such counsel to deliver such
opinions to Agent and Lenders;





--------------------------------------------------------------------------------





(h)No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect on any Borrower; and (ii) no injunction, writ, restraining order
or other order of any nature materially adverse to any Borrower or the conduct
of its business or inconsistent with the due consummation of the Transactions
shall have been issued by any Governmental Body;
(i)Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(i).
(j)Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be reasonably satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles, Leasehold Interest and Equipment of each Borrower and all books and
records in connection therewith;
(k)Fees. Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
(l)Reserved;
(m)Insurance. Agent shall have received in form and substance satisfactory to
Agent, certified copies of each Borrower’s casualty insurance policies, together
with loss payable endorsements on Agent’s standard form of loss payee
endorsement naming Agent as loss payee, and certified copies of each Borrower’s
liability insurance policies, together with endorsements naming Agent as a
co-insured;
(n)[Reserved];
(o)Payment Instructions. Agent shall have received written instructions from
Borrowers directing the application of proceeds of the initial Advances made
pursuant to this Agreement;
(p)Blocked Accounts. Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;
(q)Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
(r)No Adverse Material Change. (i) since December 31, 2015, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
(s)Leasehold Agreements. Agent shall have received landlord, mortgagee or
warehouseman agreements satisfactory to Agent with respect to all premises
leased by each Borrower at which Inventory and books and records are located;





--------------------------------------------------------------------------------





(t)Other Documents. Agent shall have received the executed Other Documents
(including without limitation the executed CMP Subordination Agreement), all in
form and substance satisfactory to Agent;
(u)Contract Review. Agent shall have reviewed all material contracts of each
Borrower including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
(v)Borrowing Base. Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables and Eligible Inventory is sufficient in
value and amount to support Advances in the amount requested by Borrowers on the
Closing Date;
(w)Undrawn Availability. After giving effect to the initial Advances hereunder,
Borrowers shall have Undrawn Availability of at least $5,000,000; and
(x)Compliance with Laws. Agent shall be reasonably satisfied that each Borrower
is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Trading with the
Enemy Act.
(y)Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
8.2.Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)Representations and Warranties. Each of the representations and warranties
made by Holdings or any Loan Party in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for representations and warranties that are limited to a
specific date, which shall be true and correct in all material respects as of
such earlier date);
(b)No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
(c)Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.





--------------------------------------------------------------------------------





IX
INFORMATION AS TO LOAN PARTIES.



The Loan Parties shall, until satisfaction in full of the Obligations and the
termination of this Agreement:
9.1.Disclosure of Material Matters. Immediately upon learning thereof, report to
Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
9.2.Schedules; Borrowing Base Certificate. Deliver to Agent (i) on or before
Wednesday of each Week, a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
Week and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement, and (ii) on or before the twentieth (20th) day of each
month as and for the prior month (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, and (c) Inventory reports, all of
which shall be in form and substance satisfactory to Agent and which shall be
calculated as of the last day of the prior month and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement. In addition,
Borrowers will deliver to Agent at such intervals as Agent may reasonably
require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (ii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications. Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and do whatever it may deem reasonably necessary to
protect its interests hereunder. The items to be provided under this Section are
to be in form satisfactory to Agent and executed by Borrowers and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and Borrowers’ failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.
9.3.Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.9, with a Compliance
Certificate signed by the President, the Chief Executive Officer or Chief
Financial Officer of each Borrower stating, to the best of his knowledge, that
the Loan Parties are in compliance in all material respects with all federal,
state and local Environmental Laws. To the extent the Loan Parties are not in
compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action the Loan Parties
will implement in order to achieve full compliance.
9.4.Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Loan Party or CMP whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect.
9.5.Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event of default under the CMP
Subordinated Payable Documentation, or any event which with the giving of notice
or lapse of time, or both, would constitute an event of default under the CMP
Subordinated Payable Documentation; (b) event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of the Loan Parties as of
the date of such statements; (d) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two plan years and was not
corrected as provided in Section 4971 of the Code, could subject the Loan
Parties to a tax imposed by Section 4971 of the Code; (e) each and every default
by any





--------------------------------------------------------------------------------





Loan Party which might result in the acceleration of the maturity of any
Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (f) any other development in the business or affairs of any
Loan Party or CMP, which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action the Loan
Parties propose to take with respect thereto.
9.6.Government Receivables. Notify Agent immediately if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.
9.7.Annual Financial Statements. Furnish Agent within one hundred twenty (120)
days after the end of each fiscal year of Borrowers and Holdings, final
financial statements of each Borrower on a consolidated basis including but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail, and reported upon without qualification (as to Holdings or Borrowers, as
the case may be) by an independent certified public accounting firm selected by
Borrowers or Holdings, as the case may be, and satisfactory to Agent (the
“Accountants”); provided, however, that with respect to the fiscal year ending
December 31, 2015, such financial statements shall be furnished to Agent no
later than December 31, 2016. The report of the Accountants shall be accompanied
by a statement of the Accountants certifying that, in connection with their
audit, either no information came to their attention which to their knowledge
caused them to believe that any Borrower had failed to comply with any of the
terms, covenants, provisions, or conditions of any of Sections 6.5, 7.4, 7.5,
7.6, 7.7, 7.8 and 7.11 or, if such information came to their attention,
specifying such information. In addition, the Borrowers shall deliver a
Compliance Certificate along with such reports and final statements.
9.8.Quarterly Financial Statements. Furnish Agent (A) within forty-five (45)
days after the end of each fiscal quarter, an unaudited balance sheet of
Borrowers and CMP on a consolidated basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers and CMP on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year-end adjustments that individually and in the aggregate
are not material to Borrowers’ business operations and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year; provided, however, that with respect to
each fiscal quarter ending in the 2016 fiscal year, such financial statements of
CMP shall be furnished to Agent no later than December 31, 2016.
9.9.[Reserved].
9.10.Other Reports. Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with (i) copies of such financial
statements, reports and returns as Holdings shall send to its stockholders and
(ii) copies of all notices, reports, financial statements and other materials
sent pursuant to the CMP Subordinated Payable Documentation.
9.11.Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement have been complied
with by the Loan Parties including, without the necessity of any request by
Agent, (a) copies of all environmental audits and reviews, (b) at least thirty
(30) days prior thereto, notice of any Loan Party’s opening of any new office or
place of business or any Loan Party’s closing





--------------------------------------------------------------------------------





of any existing office or place of business, and (c) promptly upon any Loan
Party’s learning thereof, notice of any labor dispute to which a Loan Party may
become a party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which a Loan Party is a
party or by which a Loan Party is bound.
9.12.Projected Operating Budget. Furnish Agent, no later than thirty (30) days
prior to the beginning of Borrowers’ fiscal years commencing with fiscal year
2017, a month by month projected operating budget and cash flow of Borrowers on
a consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the Chief Executive Officer or Chief Financial Officer of each Borrower to
the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
9.13.Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each monthly
report, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12.
9.14.Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to a Loan Party by
any Governmental Body or any other Person that is material to the operation of a
Loan Party’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower or any Guarantor with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower or any Guarantor, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Borrower or any Guarantor.
9.15.ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which any Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which any Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan





--------------------------------------------------------------------------------





sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(c) the PBGC has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan.
9.16.Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
XEVENTS OF DEFAULT.


The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.Nonpayment. Failure by any Loan Party to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
10.2.Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
10.3.Financial Information. Failure by any Loan Party to (i) furnish financial
information when due or when requested, or (ii) permit the inspection of its
books or records;
10.4.Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property;
10.5.Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Borrower or any Guarantor and Agent or any
Lender, or (ii) failure or neglect of any Borrower to perform, keep or observe
any term, provision, condition or covenant, contained in Sections 4.6, 4.7, 4.9,
6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is not cured within fifteen (15) days
from the occurrence of such failure or neglect;
10.6.Judgments. Any judgment or judgments are rendered against any Borrower or
any Guarantor for an aggregate amount in excess of $350,000 and (i) enforcement
proceedings shall have been commenced by a creditor upon such judgment, (ii)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect, or (iii) any such judgment results in the creation of a Lien
upon any of the Collateral (other than a Permitted Encumbrance);
10.7.Bankruptcy. Any Borrower, CMP or any Guarantor shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any





--------------------------------------------------------------------------------





petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
10.8.Inability to Pay. Any Borrower, CMP or any Guarantor shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
10.9.Affiliate Bankruptcy. Any Affiliate or any Subsidiary of any Borrower, or
any Guarantor, shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
10.10.Material Adverse Effect. Any change in any Borrower’s or any Guarantor’s
results of operations or condition (financial or otherwise) which in Agent’s
opinion has a Material Adverse Effect;
10.11.Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
10.12.CMP Subordinated Payable Default. An event of default has occurred under
the CMP Subordinated Payable Documentation or the CMP Subordination Agreement,
which default shall not have been cured or waived within any applicable grace
period;
10.13.Cross Default. A default of the obligations of a Loan Party or CMP under
any other agreement or agreements with respect to which the Loan Parties’ and
CMP’s aggregate obligations exceed $350,000 shall occur, which default is not
cured within any applicable grace period and which default, in the case of
Indebtedness, has the effect of permitting the acceleration of such
Indebtedness;
10.14.Breach of Guaranty. Termination or breach of any Guaranty or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Guarantor attempts to terminate, challenges the validity
of, or its liability under, any such Guaranty or similar agreement;
10.15.Change of Ownership. Any Change of Ownership or Change of Control shall
occur;
10.16.Invalidity. Any material provision of this Agreement or any Other Document
shall, for any reason, cease to be valid and binding on any Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;
10.17.Licenses. (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower, the continuation of which is material to the continuation of any
Borrower’s business, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of any Borrower’s
business and the staff of such Governmental Body issues a report recommending
the termination, revocation, suspension or material, adverse modification of
such license, permit, trademark, tradename or patent; (ii) any agreement which
is necessary or material to the operation of any Borrower’s business shall be
revoked or terminated and not replaced by a substitute acceptable to Agent
within thirty (30) days after





--------------------------------------------------------------------------------





the date of such revocation or termination, and such revocation or termination
and non-replacement would reasonably be expected to have a Material Adverse
Effect;
10.18.Seizures. Any Collateral with an aggregate book or fair market value in
excess of $100,000, or any material portion of the assets of CMP, shall be
seized or taken by a Governmental Body, or any Loan Party or the title and
rights of any Loan Party to any material portion of the Collateral (or CMP or
the title and rights to any material portion of its assets) shall have become
the subject matter of claim, litigation, suit or other proceeding which might,
in the opinion of Agent, upon final determination, result in impairment or loss
of the security provided by this Agreement or the Other Documents or a Material
Adverse Effect;
10.19.Operations. The operations of any Borrower’s or CMP’s manufacturing
facility are interrupted at any time for more than 5 days during any period of 7
consecutive days (excluding holidays and scheduled shutdowns), unless (a) in the
case of a CMP interruption, Borrowers have demonstrated to the Agent’s
satisfaction, in Agent’s reasonable discretion, that Borrowers have access to an
adequate supply of parts and materials to allow it to continue operating at
levels contemplated prior to such interruption, or (b) Borrowers or CMP, as the
case may be, shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that the provisions of
clauses (i) and (ii) of this Section 10.19(b) shall operate to prevent an Event
of Default from occurring only to the extent that Borrowers or CMP, as the case
may be, shall be receiving the proceeds of business interruption insurance for a
period of fewer than thirty (30) consecutive days; or
10.20.Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.
10.21.Subordinated Promissory Note Cross Default. An event of default by TCP
under the Subordinated Promissory Note other than, for the avoidance of doubt,
any event of default arising from any failure to make any payment that is
expressly prohibited by the Subordination Agreement.
10.22.Reportable Compliance Event. The occurrence of any Reportable Compliance
Event, or any Borrower’s failure to immediately report a Reportable Compliance
Event in accordance with Section 15.19 hereof.
10.23.TCP Intercompany Loans Cross Default. A payment default or any other event
of default by TCP under any TCP Intercompany Loan.
XILENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.Rights and Remedies.
(a)Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate





--------------------------------------------------------------------------------





the obligation of Lenders to make Advances and (iii) a filing of a petition
against any Loan Party in any involuntary case under any state or federal
bankruptcy laws, all Obligations shall be immediately due and payable and the
obligation of Lenders to make Advances hereunder shall be terminated other than
as may be required by an appropriate order of the bankruptcy court having
jurisdiction over any Loan Party. Upon the occurrence of any Event of Default,
Agent shall have the right to exercise any and all rights and remedies provided
for herein, under the Other Documents, under the Uniform Commercial Code and at
law or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of each Loan Party’s
premises or other premises without legal process and without incurring liability
to any Loan Party therefor, and Agent may thereupon, or at any time thereafter,
in its discretion without notice or demand, take the Collateral and remove the
same to such place as Agent may deem advisable and Agent may require such Loan
Party to make the Collateral available to Agent at a convenient place. With or
without having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give the Loan Parties reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to the Loan Parties at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual nonrevocable, royalty free, nonexclusive license and Agent
is granted permission to use all of each Loan Party’s (a) trademarks, trade
styles, trade names, patents, patent applications, copyrights, service marks,
licenses, franchises and other proprietary rights which are used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) Equipment for the
purpose of completing the manufacture of unfinished goods. The cash proceeds
realized from the sale of any Collateral shall be applied to the Obligations in
the order set forth in Section 11.5 hereof. Noncash proceeds will only be
applied to the Obligations as they are converted into cash. If any deficiency
shall arise, the Loan Parties shall remain jointly and severally liable to Agent
and Lenders therefor.
(b)To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Loan Parties, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match





--------------------------------------------------------------------------------





buyers and sellers of assets, (ix) to dispose of assets in wholesale rather than
retail markets, (x) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (ix) to purchase insurance or credit enhancements
to insure the Agent against risks of loss, collection or disposition of
Collateral or to provide to the Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any of the Collateral. Each Loan Party acknowledges that the purpose of this
Section 11.1(b) is to provide non-exhaustive indications of what actions or
omissions by the Agent would not be commercially unreasonable in the Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by the Agent shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 11.1(b). Without limitation upon the
foregoing, nothing contained in this Section11.1(b) shall be construed to grant
any rights to any Loan Party or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by Applicable Law in the
absence of this Section 11.1(b).
11.2.Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
11.3.Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply each Loan Party’s property
held by Agent and such Lender to reduce the Obligations.
11.4.Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.
11.5.Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations (including without limitation any amounts on
account of any Hedge Liabilities or Cash Management Liabilities), or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms this Agreement;
SECOND, to payment of any fees owed to the Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;





--------------------------------------------------------------------------------





FIFTH, to the payment of the outstanding principal amount of the Obligations
(including Hedge Liabilities, Cash Management Liabilities and the payment or
cash collateralization of any outstanding Letters of Credit);
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH” and “SIXTH” above;
(iii) notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its guaranty (including sums received as a
result of the exercise of remedies with respect to such guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities; provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 11.5; and
(iv) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent in a cash
collateral account and applied (A) first, to reimburse Issuer from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 11.5. Monies and proceeds obtained from a Loan Party shall not be
applied to its Excluded Hedge Liabilities, but appropriate adjustments shall be
made with respect to amounts obtained from other Loan Parties to preserve the
allocations specified above.


XII
    WAIVERS AND JUDICIAL PROCEEDINGS.



12.1.Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.


12.2.Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.


12.3.Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR





--------------------------------------------------------------------------------





AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


XIIIEFFECTIVE DATE AND TERMINATION.


13.1.Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until September 29, 2020 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) 1% of the Maximum
Revolving Advance Amount if the Early Termination Date occurs on or after the
Closing Date to and including the date immediately preceding March 29, 2017, and
(y) $0 if the Early Termination Date occurs on or after March 29, 2017.
13.2.Termination. The termination of the Agreement shall not affect any Loan
Party’s, Agent’s or any Lender’s rights, or any of the Obligations having their
inception prior to the effective date of such termination, and the provisions
hereof shall continue to be fully operative until all transactions entered into,
rights or interests created or Obligations have been fully and indefeasibly
paid, disposed of, concluded or liquidated. The security interests, Liens and
rights granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Loan Party waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to the Loan Parties, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations have been indefeasibly paid in full in
immediately available funds. All representations, warranties, covenants, waivers
and agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.
XIVREGARDING AGENT.
14.1.Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and





--------------------------------------------------------------------------------





Agent shall hold all Collateral, payments of principal and interest, fees
(except the fees set forth in Sections 3.3(a) and 3.4), charges and collections
(without giving effect to any collection days) received pursuant to this
Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which exposes Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto.
14.2.Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
14.3.Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by a Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowers and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.





--------------------------------------------------------------------------------





Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
14.4.Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.
14.5.Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys‑in‑fact and shall not be liable for the default or misconduct of
any such agents or attorneys‑in‑fact selected by Agent with reasonable care.
14.6.Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrowers referring
to this Agreement or the Other Documents, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
Agent receives such a notice, Agent shall give notice thereof to Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.
14.7.Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.8.Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.





--------------------------------------------------------------------------------





14.9.Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.9, 9.12 and 9.13 or Borrowing Base Certificates
from Borrower pursuant to the terms of this Agreement which Borrower is not
obligated to deliver to each Lender, Agent will promptly furnish such documents
and information to Lenders.
14.10.Borrowers’ Undertaking to Agent. Without prejudice to its obligations to
Lenders under the other provisions of this Agreement, Borrowers hereby undertake
with Agent to pay to Agent from time to time on demand all amounts from time to
time due and payable by it for the account of Agent or Lenders or any of them
pursuant to this Agreement to the extent not already paid. Any payment made
pursuant to any such demand shall pro tanto satisfy the relevant Borrower’s
obligations to make payments for the account of Lenders or the relevant one or
more of them pursuant to this Agreement.
14.11.No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
14.12.Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XVMISCELLANEOUS.
15.1.Governing Law. This Agreement shall be, or shall be deemed to be, governed
by and construed in accordance with the laws of the State of New York. Any
judicial proceeding brought by or against any Loan Party with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Loan Party accepts for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to such Loan Party at its
address set forth in Section 15.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America. Nothing herein shall affect the right to serve process
in any manner permitted by law or shall limit the right of Agent or any Lender
to bring proceedings against such Loan Party in the courts of any other
jurisdiction. Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Loan Party
waives the





--------------------------------------------------------------------------------





right to remove any judicial proceeding brought against such Loan Party in any
state court to any federal court. Any judicial proceeding by any Loan Party
against Agent or any Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any related agreement, shall be brought only in a federal or state court located
in the County of New York, State of New York.
15.2.Entire Understanding.
(a)This Agreement and the documents executed concurrently herewith contain the
entire understanding between the Loan Parties, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)The Required Lenders, Agent with the consent in writing of the Required
Lenders, and each Loan Party may, subject to the provisions of this Section
15.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by the Loan Parties, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or any Loan Party thereunder or the
conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
i.increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount.
ii.extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by any
Loan Party to Lenders pursuant to this Agreement.
iii.alter the definition of the term Required Lenders or alter, amend or modify
this Section 15.2(b).
iv.release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000.
v.change the rights and duties of Agent.
vi.permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount.
vii.increase the Advance Rates above the Advance Rates in effect on the Closing
Date.
viii.release any Guarantor.





--------------------------------------------------------------------------------





Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon each Loan Party party thereto, Lenders and Agent and all future
holders of the Obligations. In the case of any waiver, the Loan Parties, Agent
and Lenders shall be restored to their former positions and rights, and any
Event of Default waived shall be deemed to be cured and not continuing, but no
waiver of a specific Event of Default shall extend to any subsequent Event of
Default (whether or not the subsequent Event of Default is the same as the Event
of Default which was waived), or impair any right consequent thereon.
In the event that Agent requests the consent of a Lender pursuant to this
Section 15.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to the then outstanding principal amount thereof plus accrued and
unpaid interest and fees due such Lender, which interest and fees shall be paid
when collected from Borrowers. In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”), provided that such outstanding Advances do not exceed
the Maximum Revolving Advance Amount. If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a). For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the sum of the
outstanding Revolving Advances and the Maximum Undrawn Amount to exceed the
Formula Amount by more than ten percent (10%), Agent shall use its efforts to
have Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 15.2, the Agent is hereby authorized by the Loan
Parties and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances (such Revolving Advances being referred to as “Agent
Advances”) to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to any Borrower pursuant to the terms
of this Agreement; provided, that at





--------------------------------------------------------------------------------





any time after giving effect to any such Revolving Advances the outstanding
Revolving Advances do not exceed one hundred and ten percent (110%) of the
Formula Amount.
15.3.Successors and Assigns; Participations; New Lenders.
(a)This Agreement shall be binding upon and inure to the benefit of each Loan
Party, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Agent and each Lender.
(b)Each Loan Party acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that no Borrower shall be required to pay to any Participant more than
the amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall a Borrower be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Loan Party hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.
(c)Any Lender, with the consent of Agent (and, so long as no Default or Event of
Default exists, Borrowers) which consent shall not, in either case, be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than $1,000,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording. Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Loan Party
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Loan Party
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing.
(d)Any Lender, with the consent of Agent (and, so long as no Default or Event of
Default exists, Borrowers) which consent shall not, in either case, be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving





--------------------------------------------------------------------------------





Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Each Borrower
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing.
(e)Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowers or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
(f)Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party.
15.4.Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Loan Party
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for such Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
15.5.Indemnity. The Loan Parties, jointly and severally, shall indemnify Agent,
each Lender and each of their respective officers, directors, Affiliates,
attorneys, employees and agents from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with





--------------------------------------------------------------------------------





respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this
Section 15.5 by any Person under any Environmental Laws or similar laws by
reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances. Additionally, if any taxes
(excluding Excluded Taxes, but including Other Taxes) shall be payable by Agent,
Lenders or any Loan Party on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, the Loan Parties,
jointly and severally, will pay (or will promptly reimburse Agent and Lenders
for payment of) all such taxes, including interest and penalties thereon, and
will indemnify and hold the indemnitees described above in this Section 15.5
harmless from and against all liability in connection therewith.
15.6.Notice. Any notice or request hereunder may be given to a Loan Party or to
Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice, request, demand, direction
or other communication (for purposes of this Section 15.6 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Loan
Agreement shall be given or made by telephone or in writing (which includes by
means of electronic transmission (i.e., “e-mail”) or facsimile transmission or
by setting forth such Notice on a site on the World Wide Web (a “Website
Posting”) if Notice of such Website Posting (including the information necessary
to access such site) has previously been delivered to the applicable parties
hereto by another means set forth in this Section 15.6) in accordance with this
Section 15.6. Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names on Section
15.6 hereof or in accordance with any subsequent unrevoked Notice from any such
party that is given in accordance with this Section 15.6. Any Notice shall be
effective:
(a)In the case of hand-delivery, when delivered;
(b)If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
(d)In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(e)In the case of electronic transmission, when actually received;
(f)In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 15.6; and





--------------------------------------------------------------------------------





(g)If given by any other means (including by overnight courier), when actually
received.
Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Agent, and the Agent shall promptly notify the other Lenders of
its receipt of such Notice.
(A)    If to Agent or PNC at:
PNC Bank, National Association
1900 East Ninth Street (B7-YB13-09-5)
Cleveland, Ohio 44114
Attention:    Dean W. Newman, Vice President
Telephone:    (216) 222-3656
Facsimile:     (216) 222-9555


with a copy to:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:    Lisa Pierce
Telephone:    (412) 762-6442
Facsimile:     (412) 762-8672


with an additional copy to:
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention:    Lawrence F. Flick II
Telephone:     (212) 885-5556
Facsimile:     (215) 832-5556


(B)    If to a Lender other than Agent, as specified on the signature pages
hereof
(C)    If to any Borrower or the Subsidiary Guarantor:
Technical Consumer Products, Inc.
325 Campus Drive
Aurora, Ohio 44202
Attention:     Chief Financial Officer
Telephone:     (330) 995-6111
Facsimile:    (330) 995-6188


with a copy to:
Thompson Hine LLP
10050 Innovation Drive





--------------------------------------------------------------------------------





Suite 400
Dayton, Ohio 45342-1934
Attention:    Arik A. Sherk
Telephone:    (936) 443-6757


15.7.Survival. The obligations of each Loan Party under Sections
2.2(f),3.7, 3.8, 3.9, 4.19(h), and 15.5 and the obligations of Lenders under
Section 14.7, shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.
15.8.Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
15.9.Expenses. All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or (b)
in connection with the entering into, modification, amendment, administration
and enforcement of this Agreement or any consents or waivers hereunder and all
related agreements, documents and instruments, or (c) in instituting,
maintaining, preserving, enforcing and foreclosing on Agent’s security interest
in or Lien on any of the Collateral, or maintaining, preserving or enforcing any
of Agent’s or any Lender’s rights hereunder and under all related agreements,
documents and instruments, whether through judicial proceedings or otherwise, or
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with any Borrower, Holdings or
any Guarantor or (e) in connection with any advice given to Agent or any Lender
with respect to its rights and obligations under this Agreement and all related
agreements, documents and instruments, may be charged to Borrowers’ Account and
shall be part of the Obligations.
15.10.Injunctive Relief. Each Loan Party recognizes that, in the event such Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
15.11.Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower, CMP, Holdings or any
Guarantor (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations or as a result of any transaction contemplated under this Agreement
or any Other Document.
15.12.Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
15.13.Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
15.14.Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved





--------------------------------------------------------------------------------





against the drafting party shall not be employed in the interpretation of this
Agreement or any amendments, schedules or exhibits thereto.
15.15.Confidentiality; Sharing Information.
(a)Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify Borrowers of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by a Loan Party other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated.
(b)Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to each
Borrower or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each Loan Party hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provisions of this Section
15.15 as if it were a Lender hereunder. Such authorization shall survive the
repayment of the other Obligations and the termination of this Agreement.
15.16.Publicity. Each Loan Party and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among the
Loan Parties, Agent and Lenders, including announcements which are commonly
known as tombstones, in such publications and to such selected parties as Agent
shall in its sole and absolute discretion deem appropriate.
15.17.Certifications From Banks and Participants; US PATRIOT Act. Each Lender or
assignee or participant of a Lender that is not incorporated under the Laws of
the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
15.18.     Concerning Joint and Several Liability of Borrowers.
(a)    Each of Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under this Agreement, for the mutual benefit,





--------------------------------------------------------------------------------





directly and indirectly, of each of Borrowers and in consideration of the
undertakings of each of Borrowers to accept joint and several liability for the
obligations of each of them.
(b)    Each of Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of Borrowers without preferences or distinction among them.
(c)    If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
(d)    The obligations of each Borrower under the provisions of this
Section 15.18 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advance made under this Agreement, notice of occurrence of any Event of Default,
or of any demand for any payment under this Agreement (except as otherwise
provided herein), notice of any action at any time taken or omitted by any
Lender under or in respect of any of the Obligations, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with the applicable laws or
regulations thereunder which might, but for the provisions of this
Section 15.18, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 15.18, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the obligations of such Borrower under this
Section 15.18 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Borrower under this
Section 15.18 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Lender. The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.
(f)    The provisions of this Section 15.18 are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by the
Agent from time to time against any of Borrowers as often as occasion therefor
may arise and without requirement on the part of any Lender first to marshal any
of its claims or to exercise any of its rights against any of the other
Borrowers or to exhaust





--------------------------------------------------------------------------------





any remedies available to it against any of the other Borrowers or to resort to
any other source or means of obtaining payment of any of the Obligations or to
elect any other remedy. The provisions of this Section 15.18 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by any Lender upon the insolvency, bankruptcy or reorganization of any of
Borrowers, or otherwise, the provisions of this Section 15.18 will forthwith be
reinstated in effect, as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Other Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
federal Bankruptcy Code).


(h)    Borrowers hereby agree, as among themselves, that if any Borrower shall
become an Excess Funding Borrower (as defined below), each other Borrower shall,
on demand of such Excess Funding Borrower (but subject to the next sentence
hereof and to subsection (B) below), pay to such Excess Funding Borrower an
amount equal to such Borrower’s Pro Rata Share (as defined below and determined,
for this purpose, without reference to the properties, assets, liabilities and
debts of such Excess Funding Borrower) of such Excess Payment (as defined
below). The payment obligation of any Borrower to any Excess Funding Borrower
under this Section 15.18(h) shall be subordinate and subject in right of payment
to the prior payment in full of the Obligations of such Borrower under the other
provisions of this Agreement, and such Excess Funding Borrower shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such Obligations. For purposes hereof, (i)
“Excess Funding Borrower” shall mean, in respect of any Obligations arising
under the other provisions of this Agreement (hereafter, the “Joint
Obligations”), a Borrower that has paid an amount in excess of its Pro Rata
Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in respect of
any Joint Obligations, the amount paid by an Excess Funding Borrower in excess
of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata Share”, for
the purposes of this Section 15.18(h), shall mean, for any Borrower, the ratio
(expressed as a percentage) of (A) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Borrower (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Borrower hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of such Borrower and all of the
other Borrowers exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Borrower and the other Borrowers
hereunder) of such Borrower and all of the other Borrowers, all as of the
Closing Date (if any Borrower becomes a party hereto subsequent to the Closing
Date, then for the purposes of this Section 15.18(h) such subsequent Borrower
shall be deemed to have been a Borrower as of the Closing Date and the
information pertaining to, and only pertaining to, such Borrower as of the date
such Borrower became a Borrower shall be deemed true as of the Closing Date)
notwithstanding the payment obligations imposed on Borrowers in this Section,
the failure of a Borrower to make any payment to an Excess Funding Borrower as
required under this Section shall not constitute an Event of Default.
15.19.    Anti-Terrorism Laws.
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any





--------------------------------------------------------------------------------





Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (B) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii)the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.
15.20.     Acknowledgment of Prior Obligations and Continuation Thereof. Each
Borrower hereby: (a) acknowledges and agrees that (i) its obligations owing to
Agent and the Lenders, and (ii) the prior grant or grants of Liens in favor of
the Agent for the benefit of the Lenders in its properties and assets, whether
under the Existing Agreement or under any Other Document to which it is a party,
shall also be for the benefit of the Lenders and in respect of the Obligations
of such Person under this Agreement and the Other Documents executed in
connection herewith to which it is a party; (b) reaffirms (i) all of its
obligations owing to Agent and/or the Lenders under the Existing Agreement, and
(ii) all prior grants of Liens in favor of Agent under the Existing Agreement
and each Other Document; (c) agrees that, except as expressly amended hereby or
in a separate amendment thereto, each of the existing Other Documents to which
it is a party is and shall remain in full force and effect; and (d) confirms and
agrees that all outstanding principal, interest and fees and other Obligations
under the Existing Agreement outstanding immediately prior to the Closing Date
shall, to the extent not paid on the Closing Date, from and after the Closing
Date, be, without duplication, Obligations owing and payable pursuant to this
Agreement and the Other Documents as in effect from time to time, shall accrue
interest thereon or otherwise be chargeable, as specified in this Agreement, and
shall be secured by this Agreement and the Other Documents.
XVI
GUARANTY.



16.1.Guaranty. Each Loan Party (other than the Borrowers) (together, for
purposes of this Article XVI, the “Loan Party Guarantors”) hereby agrees that it
is jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Obligations and all costs and expenses
including, without limitation, all court costs and attorneys' and paralegals'
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agent, Issuer and the Lenders in endeavoring to collect
all or any part of the Obligations from, or in prosecuting any action against,
any other Loan Party, any Guarantor or any other guarantor of all or any part of
the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Party Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
guaranty (the “Loan Party Guaranty”) apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.





--------------------------------------------------------------------------------





16.2.Guaranty of Payment. This Loan Party Guaranty is a guaranty of payment and
not of collection. Each Loan Party Guarantor waives any right to require the
Agent, Issuer or any Lender to sue any Borrower, any Guarantor or any other
person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.
16.3.No Discharge or Diminishment of Loan Guaranty.
(a)Except as otherwise provided for herein, the obligations of each Loan Party
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Obligated Party; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Party Guarantor may have at any time against any Obligated Party,
the Agent, Issuer, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions.
(b)The obligations of each Loan Party Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)Further, the obligations of any Loan Party Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
Issuer or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Obligated Party for all
or any part of the Guaranteed Obligations or any obligations of any other
guarantor of or other person liable for any of the Guaranteed Obligations; (iv)
any action or failure to act by the Agent, Issuer or any Lender with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Guarantor or that would otherwise operate as a discharge of any Obligated
Party as a matter of law or equity (other than the indefeasible payment in full
in cash of the Guaranteed Obligations).
16.4.Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party Guarantor hereby waives any defense based on or arising out of any
defense of any Obligated Party or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any other Obligated Party, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Party Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any
Obligated Party, or any other person. The Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against





--------------------------------------------------------------------------------





any Obligated Party, without affecting or impairing in any way the liability of
such Loan Party Guarantor under this Loan Party Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Party Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party Guarantor against an
Obligated Party or any security.
16.5.Rights of Subrogation. No Loan Party Guarantor will assert any right, claim
or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until each Borrower has fully performed all their obligations to the
Agent, Issuer and the Lenders.
16.6.Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Loan Party Guarantor’s obligations under this Loan Party
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agent, Issuer and the
Lenders are in possession of this Loan Party Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Party
Guarantors forthwith on demand by the Lender.
16.7.Information. Each Loan Party Guarantor assumes all responsibility for being
and keeping itself informed of all of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Party Guarantor assumes and incurs under this Loan Party Guaranty, and
agrees that neither the Agent nor Issuer or any Lender shall have any duty to
advise any Obligated Party of information known to it regarding those
circumstances or risks.
16.8.Taxes. All payments of the Guaranteed Obligations will be made by each Loan
Party Guarantor free and clear of and without deduction for any taxes; provided
that if any Loan Party Guarantor shall be required to deduct any taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, Issuer or any Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party Guarantor shall make such deductions
and (iii) such Loan Party Guarantor shall pay the full amount deducted to the
relevant Governmental Body in accordance with Applicable Law.
16.9.Maximum Liability. The provisions of this Loan Party Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Party Guarantor under this Loan Party Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Loan Party Guarantor’s liability under this Loan Party Guaranty, then,
notwithstanding any other provision of this Loan Party Guaranty to the contrary,
the amount of such liability shall, without any further action by the Loan Party
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Party
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Loan Party Guarantor is intended solely to preserve the rights
of the Lenders to the maximum extent not subject to avoidance under applicable
law, and no Loan Party Guarantor nor any other person or entity shall have any
right or claim under this





--------------------------------------------------------------------------------





Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of any Loan Party Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Party Guarantor agrees that
the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each Loan Party Guarantor without impairing this Loan Party
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Loan Party
Guarantor’s obligations hereunder beyond its Maximum Liability.
16.10.Contribution. In the event any Loan Party Guarantor (a “Paying Loan Party
Guarantor”) shall make any payment or payments under this Loan Party Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Party Guaranty, each other Loan
Party Guarantor (each a “Non-Paying Loan Party Guarantor”) shall contribute to
such Paying Loan Party Guarantor an amount equal to such Non-Paying Loan Party
Guarantor's “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Loan Party Guarantor. For purposes of this Article XVI,
each Non-Paying Loan Party Guarantor's “Applicable Percentage” with respect to
any such payment or loss by a Paying Loan Party Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Loan Party Guarantor's Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Loan Party Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Loan Party Guarantor from the Borrowers after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all the Loan Parties hereunder (including such Paying Loan
Party Guarantor) as of such date (without giving effect to any right to receive,
or obligation to make, any contribution hereunder), or to the extent that a
Maximum Liability has not been determined for the Borrowers, the aggregate
amount of all monies received by such Loan Party Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Loan Party Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Party Guarantor’s Maximum Liability). Each of the Loan Party Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Party Guaranty from a Non-Paying Loan Party Guarantor shall be subordinate and
junior in right of payment to the payment in full in cash of the Guaranteed
Obligations. This provision is for the benefit of each of the Agent, the Issuer,
the Lenders and the Borrowers and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.
16.11.Liability Cumulative. The liability of each Loan Party Guarantor as a
guarantor under this Article XVI is in addition to and shall be cumulative with
all liabilities of each Loan Party Guarantor to the Agent, the Issuer and the
Lenders under this Agreement and the Other Documents to which such Loan Party
Guarantor is a party or in respect of any obligations or liabilities of the
other Obligated Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.




074658.13016/7262749v.6
074658.13016/103294822v.8





--------------------------------------------------------------------------------





Each of the parties has signed this Agreement as of the day and year first above
written.
TECHNICAL CONSUMER PRODUCTS, INC.


By:        /s/ Brian Catlett
Name:        Brian Catlett    
Title:         CEO
TECHNICAL CONSUMER PRODUCTS CANADA INC.
By:        /s/ Brian Catlett
Name:        Brian Catlett    
Title:         President
BOWMAN LAMPS, LLC
By:        /s/ Brian Catlett
Name:        Brian Catlett    
Title:         CEO




















































Signature Page to Amended and Restated Revolving Credit and Security Agreement





--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent


By:        /s/ Dean Newman
Name:        Dean Newman    
Title:         Vice President


Commitment Percentage: 100%




074658.13016/7262749v.6
074658.13016/103294822v.8
    






















Signature Page to Amended and Restated Revolving Credit and Security Agreement





--------------------------------------------------------------------------------





List of Exhibits and Schedules
Exhibits
Exhibit 1.2
Borrowing Base Certificate

Exhibit 2.1(a)
Revolving Credit Note

Exhibit 8.1(i)
Financial Condition Certificate

Exhibit 16.3
Commitment Transfer Supplement



Schedules


Schedule 1.2
Permitted Encumbrances

Schedule 4.5
Equipment and Inventory Locations, and Locations of Chief Executive

Offices, Places of Business and Real Property

Schedule 4.15(h)
Deposit and Investment Accounts

Schedule 4.19
Real Property

Schedule 5.1
Consents

Schedule 5.2(a)
States of Qualification and Good Standing

Schedule 5.2(b)
Subsidiaries

Schedule 5.4
Federal Tax Identification Number

Schedule 5.6
Prior Names

Schedule 5.7
Environmental

Schedule 5.8(b)
Litigation

Schedule 5.8(d)
Plans

Schedule 5.9
Intellectual Property, Source Code Escrow Agreements

Schedule 5.10
Licenses and Permits

Schedule 5.14
Labor Disputes

Schedule 7.3
Guarantees






--------------------------------------------------------------------------------







2


Exhibit 1.2


Borrowing Base Certificate




[on file with Agent]













--------------------------------------------------------------------------------





Exhibit 2.1(a)


FORM OF REVOLVING CREDIT NOTE


SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
 
Original principal amount:
$30,000,000
Original date of execution:
as of December 11, 2009


Amended and restated principal amount:
$40,000,000


Second amended and restated
principal amount:
$50,000,000


Date of amendment and restatement:
as of July 25, 2013


Date of second amendment and
restatement:
September 29, 2016



FOR VALUE RECEIVED, the undersigned TECHNICAL CONSUMER PRODUCTS, INC., a
Delaware corporation (“TCP”) and TECHNICAL CONSUMER PRODUCTS CANADA INC., a
corporation organized under the Canada Business Corporations Act (“TCP Canada”,
and together with TCP, collectively the “Borrowers”, and each individually a
“Borrower”), hereby promise to pay, jointly and severally, to PNC BANK, NATIONAL
ASSOCIATION (“PNC”) and its registered assigns, in immediately available funds,
the lesser of FIFTY MILLION DOLLARS ($50,000,000) or the aggregate outstanding
principal amount of the Revolving Advances (as defined in the Credit Agreement
(as hereinafter defined)) made by PNC to Borrowers pursuant to the Credit
Agreement (as hereinafter defined). Each capitalized term used herein and not
otherwise defined herein shall have the meaning ascribed to such term in that
certain Amended and Restated Revolving Credit and Security Agreement, dated as
of September 29, 2016 (as the same may from time to time be amended,
supplemented, restated or otherwise modified, the “Credit Agreement”), among
Borrowers, PNC and certain financial institutions party thereto (the “Lenders”)
and PNC, as agent for the Lenders (in such capacity, the “Agent”).
Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance evidenced hereby from the date of such Revolving Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement. Each Borrower promises to
pay on demand, interest on any overdue principal and, to the extent permitted by
law, overdue interest from their due dates at the rate or rates provided in the
Credit Agreement.
Both principal and interest in respect of such Revolving Advance denominated in
Dollars are payable in lawful money of the United States of America to the Agent
at the Payment Office in accordance with the terms of the Credit Agreement.
Each Borrower promises to pay both principal and interest for all Revolving
Advances made by the Lender to Borrowers pursuant to the Credit Agreement. This
Second Amended and Restated Revolving Credit Note is one of the Notes referred
to in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Revolving Advances
by PNC to Borrowers from time to time in an aggregate amount not to exceed at
any time outstanding the Maximum Revolving Advance Amount, (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity





--------------------------------------------------------------------------------





hereof and (iii) provides for the amendment or waiver of certain terms of the
Credit Agreement, all upon the terms and conditions therein specified.
For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Second Amended and Restated Revolving Credit Note (and stated herein to be
computed on the basis of 360 days or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.
This Second Amended and Restated Revolving Credit Note amends and restates, and
replaces and supersedes, in its entirety, and shall hereafter evidence the
indebtedness previously evidenced by, that certain Amended and Restated
Revolving Credit Note (the “Original Note”) in the principal amount of
$40,000,000, dated as of July 25, 2013, executed by Borrowers and payable to
PNC, but shall in no way extinguish, cancel or satisfy any Borrower’s
unconditional obligation to repay all indebtedness evidenced by the Original
Note. No novation of the indebtedness evidenced by the Original Note is intended
or implied by virtue of the execution of this Second Amended and Restated
Revolving Credit Note by Borrowers, nor shall any such novation be deemed to
have occurred by virtue thereof, and by their signature below, each Borrower
hereto affirms and re-confirms the validity and enforceability of such
indebtedness and its continuing obligation to pay such indebtedness in
accordance with its terms.
Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance. This Second Amended and Restated Revolving
Credit Note shall be binding upon the undersigned and its successors and
assigns, and shall inure to the benefit of PNC, its registered successors and
assigns and all subsequent registered holders of this Second Amended and
Restated Revolving Credit Note.58.13074/95158819v.2
THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAW. IF ANY PROVISION HEREOF IS IN CONFLICT WITH ANY STATUTE OR RULE
OF LAW OF THE STATE OF NEW YORK OR IS OTHERWISE UNENFORCEABLE FOR ANY REASON
WHATSOEVER, THEN SUCH PROVISION SHALL BE DEEMED SEPARABLE FROM AND SHALL NOT
INVALIDATE ANY OTHER PROVISION OF THIS NOTE.
TECHNICAL CONSUMER PRODUCTS, INC.




By:                        
Name:                        
Title:                        






TECHNICAL CONSUMER PRODUCTS CANADA INC.




By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------





Exhibit 8.1(i)


FORM OF FINANCIAL CONDITION CERTIFICATE


September ___, 2016




I, ___________, as [Chief Executive Officer] of each of Technical Consumer
Products, Inc., a Delaware corporation (“TCP”) and Technical Consumer Products
Canada Inc., a corporation organized under the Canada Business Corporations Act
(“TCP Canada”, and together with TCP, collectively, the “Borrowers” and each
individually, a “Borrower”), hereby certify that:
1)I am the duly elected, qualified and acting [Chief Executive Officer] of each
Borrower. TCP is duly organized, existing and in good standing under the laws of
the State of Delaware, and TCP Canada is duly organized, existing and in good
standing under the laws of Canada.


2)I am familiar with all of the business and financial affairs of each Borrower,
including, without limiting the generality of the foregoing, all of the matters
hereinafter described.


3)This Financial Condition Certificate (this “Certificate”) is made and
delivered to PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders
(as hereinafter defined) (PNC, in such capacity, “Agent”) pursuant to the terms
of that certain Amended and Restated Revolving Credit and Security Agreement,
dated as of the date hereof (as amended, restated, replaced, extended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, each other Person joined thereto as a borrower from
time to time, Bowman Lamps, LLC, an Ohio limited liability company, PNC and
various other financial institutions named therein or which hereafter become a
party thereto as lenders (PNC and such other financial institutions,
collectively, the “Lenders”), and Agent, for the purpose of inducing Agent and
Lenders, now and from time to time hereafter, to advance monies and extend
credit and other financial accommodations to the Borrowers, pursuant to the
Credit Agreement, together with all notes, security agreements, mortgages,
agreements, instruments, and documents heretofore now and from time to time
hereafter executed by or on behalf of the Borrowers and delivered to Agent or
Lenders, as the case may be (collectively, the “Loan Documents”). All
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Credit Agreement. I understand that the Lenders are relying on
this Certificate.


4)Immediately following the execution of the Credit Agreement, (a) each Borrower
will be able to pay its debts as such debts become due, and (b) each Borrower
will not have unreasonably small capital in order to carry on its business. All
undisputed debts owing to third parties by each Borrower are current and not
past due.


5)The Credit Agreement was and the Loan Documents were and will be executed and
delivered by the Borrowers to the Agent or the Lenders, as the case may be, in
good faith and in exchange for reasonably equivalent value and fair
consideration.


6)I have reviewed the relevant terms of the Credit Agreement and the Loan
Documents





--------------------------------------------------------------------------------





and have made or have caused to be made under my supervision a review of the
transactions and the condition of the Borrowers from the beginning of the
accounting period covered by the documents set forth in Paragraph 4 hereof to
the date of this Certificate and that such review has not disclosed the
existence during such period of any condition or event which constitutes or
would constitute a Default or Event of Default under the Credit Agreement or the
Loan Documents.
 
[Signature Page Follows]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Financial Condition Certificate as of
the ____ day of September, 2016.
TECHNICAL CONSUMER PRODUCTS, INC.
By:    
Name:    
Title:    
TECHNICAL CONSUMER PRODUCTS CANADA INC.
By:        
Name:    
Title:     













--------------------------------------------------------------------------------





EXHIBIT A


[See attached]





--------------------------------------------------------------------------------





Exhibit 15.3


FORM OF COMMITMENT TRANSFER SUPPLEMENT


COMMITMENT TRANSFER SUPPLEMENT, dated as of _________, 20__, among
__________________ (the “Transferor Lender”), ______________ (“Purchasing
Lender”), and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders under the
Credit Agreement (as defined below) (in such capacity, the “Agent”).


W I T N E S S E T H


WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 15.3 of that certain Amended and Restated Revolving
Credit and Security Agreement (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) dated as of September [__],
2016 among Technical Consumer Products, Inc., a corporation organized under the
laws of the State of Delaware (“TCP”), Technical Consumer Products Canada Inc.,
a corporation organized under the Canada Business Corporations Act (“TCP Canada”
and, together with TCP and each other Person joined thereto as a borrower from
time to time, collectively, the “Borrowers” and each a “Borrower”), Bowman
Lamps, LLC, a limited liability company organized under the laws of the State of
Ohio, the financial institutions which are now or which hereafter become a party
thereto (collectively, the “Lenders” and individually a “Lender”) and Agent.


WHEREAS, Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and


WHEREAS, the Transferor Lender is selling and assigning to Purchasing Lender
rights, obligations and commitments under the Credit Agreement;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement.


2.    Upon receipt by the Agent of four (4) counterparts of this Commitment
Transfer Supplement, to each of which is attached a fully completed Schedule I,
and each of which has been executed by the Transferor Lender and Agent, Agent
will transmit to Transferor Lender and Purchasing Lender a Transfer Effective
Notice, substantially in the form of Schedule II to this Commitment Transfer
Supplement (a “Transfer Effective Notice”). Such Transfer Effective Notice shall
set forth, inter alia, the date on which the transfer effected by this
Commitment Transfer Supplement shall become effective (the “Transfer Effective
Date”), which date unless otherwise noted therein, shall not be earlier than the
first Business Day following the date such Transfer Effective Notice is
received. From and after the Transfer Effective Date, Purchasing Lender shall be
a Lender party to the Credit Agreement for all purposes thereof.


3.    At or before 12:00 Noon (New York time) on the Transfer Effective Date
Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between Transferor
Lender and such Purchasing Lender (the “Purchase Price”), of the portion of the
Advances being purchased by such Purchasing Lender (such Purchasing Lender’s
“Purchased Percentage”) of the outstanding Advances and other amounts owing to
the Transferor Lender under the Credit Agreement, and the Note(s). Effective
upon receipt by Transferor Lender of the Purchase Price from a Purchasing
Lender, Transferor Lender hereby irrevocably sells, assigns and transfers to
such Purchasing Lender, without recourse, representation or warranty, and
Purchasing Lender hereby irrevocably purchases, takes and assumes from
Transferor Lender, such Purchasing Lender’s Purchased Percentage of the Advances
and other amounts owing





--------------------------------------------------------------------------------





to the Transferor Lender under the Credit Agreement and the Note(s) together
with all instruments, documents and collateral security pertaining thereto.


4.    Transferor Lender has made arrangements with Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates of payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.


5.    (a)    All principal payments that would otherwise be payable from and
after the Transfer Effective Date to or for the account of Transferor Lender
pursuant to the Credit Agreement and the Note(s) shall, instead, be payable to
or for the account of Transferor Lender and Purchasing Lender, as the case may
be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.


(b)    All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Note(s) shall, instead, accrue for the account
of, and be payable to, Transferor Lender and Purchasing Lender, as the case may
be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrowers.


6.    Concurrently with the execution and delivery hereof, Transferor Lender
will provide to Purchasing Lender conformed copies of the Credit Agreement and
all related documents delivered to Transferor Lender.


7.    Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Commitment Transfer Supplement.


8.    By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and Purchasing Lender confirm to and agree with each other and
Agent and Lenders as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, Transferor Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, the Note(s) or any other instrument or
document furnished pursuant thereto; (ii) Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their Obligations under the Credit Agreement, the Note(s) or any other
instrument or document furnished pursuant hereto; (iii) Purchasing Lender
confirms that it has received a copy of the Credit Agreement, together with
copies of such financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Transfer Supplement; (iv) Purchasing Lender will,
independently and without reliance upon Agent, Transferor Lender or any other
Lenders and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (v) Purchasing Lender appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as





--------------------------------------------------------------------------------





are delegated to the Agent by the terms thereof; (vi) Purchasing Lender agrees
that it will perform all of its respective obligations as set forth in the
Credit Agreement to be performed by each as a Lender; and (vii) Purchasing
Lender represents and warrants to Transferor Lender, Lenders, Agent and
Borrowers that it is either (x) entitled to the benefits of an income tax treaty
with the United States of America that provides for an exemption from the United
States withholding tax on interest and other payments made by Borrowers under
the Credit Agreement and Other Documents or (y) is engaged in trade or business
within the United States of America.


9.    Schedule I hereto sets forth the revised Revolving Commitment Percentages
of Transferor Lender and the Revolving Commitment Percentages of Purchasing
Lender as well as administrative information with respect to Purchasing Lender.


10.    This Commitment Transfer Supplement shall, in accordance with Section
5-1401 of the General Obligations Law of the State of New York, be governed by
and construed in accordance with the laws of the State of New York.




[Signatures Begin on Next Page]




074658.13074/95158819v.2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.




[______________________________________]
as Transferor Lender


                            
By:________________________________
Name:_____________________________
Title:______________________________




[______________________________________]
as Purchasing Lender


By:                         
Name:                         
Title:                         




PNC BANK, NATIONAL ASSOCIATION
as Agent


By:________________________________
Name:_____________________________
Title:______________________________






















































[Signature Page to Commitment Transfer Supplement ([Name of Borrower])





--------------------------------------------------------------------------------





SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT


LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS


Transferor Lender
Revised Revolving Commitment Amount
$___________
 
 
 
 
Revised Revolving Commitment Percentage
____________%
 
 
 
 
 
 



Purchasing Lender
Revolving Commitment Amount
$___________
 
 
 
 
Revolving Commitment Percentage
____________%
 
 
 
 
 
 
Addresses for Notices for Purchasing Lender
 
 
 
 
 
 
 
 



Attention:
Telephone:
Fax:
 
 



















[Commitment Transfer Supplement]





--------------------------------------------------------------------------------





SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT


[Form of Transfer Effective Notice]




To:                 , as Transferor Lender and                 , as Purchasing
Lender:


The undersigned, as Agent under the Amended and Restated Revolving Credit and
Security Agreement (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) dated as of September [__], 2016
among Technical Consumer Products, Inc., a corporation organized under the laws
of the State of Delaware (“TCP”), Technical Consumer Products Canada Inc., a
corporation organized under the Canada Business Corporations Act (“TCP Canada”
and, together with TCP and each other Person joined thereto as a borrower from
time to time, collectively, the “Borrowers” and each a “Borrower”), Bowman
Lamps, LLC, a limited liability company organized under the laws of the State of
Ohio, the financial institutions which are now or which hereafter become a party
thereto (collectively, the “Lenders” and individually a “Lender”) and PNC Bank,
National Association, as agent for the Lenders (“Agent”), acknowledges receipt
of four (4) executed counterparts of a completed Commitment Transfer Supplement
in the form attached hereto. [Note: Attach copy of Commitment Transfer
Supplement.] Terms defined in such Commitment Transfer Supplement are used
herein as therein defined.


Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [Insert date of Transfer Effective Notice].


PNC BANK, NATIONAL ASSOCIATION,                             as Agent


By:                     
Name:_________________________
Title:                     




ACCEPTED FOR RECORDATION
IN REGISTER:






































[Commitment Transfer Supplement]





--------------------------------------------------------------------------------





List of Schedules
Schedules
Schedule 1.2
Permitted Encumbrances

Schedule 4.5
Equipment and Inventory Locations and Locations of Chief Executive

Offices, Places of Business and Real Property
Schedule 4.15(h)
Deposit and Investment Accounts

Schedule 5.1
Consents

Schedule 5.2(a)
States of Qualification and Good Standing

Schedule 5.2(b)
Subsidiaries

Schedule 5.4
Federal Tax Identification Number

Schedule 5.6
Prior Names

Schedule 5.7
Environmental

Schedule 5.8(b)
Litigation

Schedule 5.8(d)
Plans

Schedule 5.9
Intellectual Property, Source Code Escrow Agreements

Schedule 5.10
Licenses and Permits

Schedule 5.14
Labor Disputes

Schedule 7.3
Guarantees










--------------------------------------------------------------------------------





Schedule 1.2


Permitted Encumbrances


No.
Debtor
Secured Party
Jurisdiction
File No.
Search Results (presently on record)
1.
Technical Consumer Products, Inc.
PNC Bank, National Association
Delaware Secretary of State
20093976153
Blanket Lien
2.
Technical Consumer Products, Inc.
IBM Credit LLC
Delaware Secretary of State
20112969817
Leased Equipment
3.
Technical Consumer Products, Inc.
U.S. Bancorp Equipment Finance, Inc.
Delaware Secretary of State
20113083519
Leased Equipment
4.
Technical Consumer Products, Inc.
U.S. Bancorp Equipment Finance, Inc
Delaware Secretary of State
20114829258
Leased Equipment
5.
Technical Consumer Products, Inc.
U.S. Bank Equipment Finance, Inc
Delaware Secretary of State
20121485970
Leased Equipment
6.
Technical Consumer Products, Inc.
U.S. Bank Equipment Finance, Inc
Delaware Secretary of State
20121611906
Leased Equipment
7.
Technical Consumer Products, Inc.
Beacon Point Capital, LLC
Delaware Secretary of State
20133118214
Blanket Lien
8.
Technical Consumer Products, Inc.
Sunbelt Rentals Inc.
Ohio Secretary of State
OH00187899027
Leased Equipment
9.
Technical Consumer Products Canada Inc.
PNC Bank, National Association, as Agent
Toronto, Ontario
705255525
Blanket Lien
10.
Bowman Lamps, LLC
PNC Bank, National Association
Ohio Secretary of State
OH00147000682
Blanket Lien










--------------------------------------------------------------------------------





Schedule 4.5


Equipment and Inventory Locations


Warehouse and Repacking Facilities






 Name of City or Location
Mailing Address
County
State




Record Owner of
Real Estate




Asset at Locations
Loan Party
Aurora, OH
325 Campus Drive, Aurora, OH 44202
Portage
OH
TCP Campus Drive LLC
Equipment and Inventory
Technical Consumer Products, Inc.
 
 
 
 
 
 
 
Stockton, CA
4114 S. Airport Way
Stockton, CA 95206
San Joaquin
CA
Bixby Land Company
Equipment and Inventory
Technical Consumer Products, Inc.
 
 
 
 
 
 
 
Modesto, CA
4300 Finch Road
Modesto, CA 95357
Stanislaus
CA
Sierra Pacific Distribution Services, Inc.
Equipment and Inventory
Technical Consumer Products, Inc.
 
 
 
 
 
 
 
Meadville, PA
114 W. Poplar Street
PO Box 404
Meadville, PA 16335
Crawford
PA
DIC Tool Co
/Hytron Electric
Equipment and Inventory
Technical Consumer Products, Inc.
 
 
 
 
 
 
 
Barberton, OH
24 Brown Street
Barberton, OH 44203
Summit
OH
Glass Surface Systems
Equipment and Inventory
Technical Consumer Products, Inc.








--------------------------------------------------------------------------------





Schedule 4.5
(Continued)




Inventory Consignees
Name
Street Address
County
State
Loan Party
ERI
1800 Newport Circle, Santa Ana, CA
Orange
CA
Technical Consumer Products, Inc.
 
 
 
 
 
Lighting Systems and Electrical Supply
20506 Sunshine Lane, Spring, TX
Harris
TX
Technical Consumer Products, Inc.
 
 
 
 
 
Tri-Lite Sales
1784 Watterson Trail, Louisville, KY
Jefferson
KY
Technical Consumer Products, Inc.
 
 
 
 
 
Monarch Sales
4632 Crossroads Pk, Liverpool, NY
Onondaga
NY
Technical Consumer Products, Inc.
 
 
 
 
 
Continental Sales/PBLighting
150 Broad Hollow Rd, Mellville, NY
Suffolk
NY
Technical Consumer Products, Inc.
 
 
 
 
 
TLV Sales
11846 Dorsett Rd., Maryland Hts., MO
St. Louis
MO
Technical Consumer Products, Inc.
 
 
 
 
 
Yusen & Associates
44 Sixth Rd, Woburn, MA
Middlesex
MA
Technical Consumer Products, Inc.
 
 
 
 
 
Glenn International
Rodando Vala Acosto Street, Building #9, Carolina, PR
 
Puerto Rico
Technical Consumer Products, Inc.
 
 
 
 
 
TCP China
No. 139 Wang Dong Rd., SJ Jing Song Jiang, Shanghai China
 
China
Technical Consumer Products, Inc.






--------------------------------------------------------------------------------





Schedule 4.5
(Continued)


Location of Places of Business




Technical Consumer Products, Inc. -


325 Campus Drive, Auroa, OH 44202


Technical Consumer Products Canada Inc. -


BCE Place, 181 Bay Street, Suite 2500, Toronto, Ontario, Canada M5J 2T7


Bowman Lamps, LLC -


325 Campus Drive, Auroa, OH 44202




Real Property
(Leased and Owned)


Technical Consumer Products, Inc. -


Name of City
or Location
Mailing Address
County
State
Record Owner of
Real Estate
Leased or Owned
Aurora, OH
325 Campus Drive,
Auroa, OH 44202
Portage
OH
TCP Campus Drive LLC
Leased
 
 
 
 
 
 
Stockton, CA
4114 S. Airport Way, Stockton, CA 95206
San Joaquin
CA
Bixby Land Company
Leased

 
Technical Consumer Products Canada Inc. -


None


Bowman Lamps, LLC -


None


Chief Executive Offices


Technical Consumer Products, Inc. -


325 Campus Drive, Auroa, OH 44202


Technical Consumer Products Canada Inc. -


BCE Place, 181 Bay Street, Suite 2500, Toronto, Ontario, Canada M5J 2T7


Bowman Lamps, LLC -


325 Campus Drive, Auroa, OH 44202





--------------------------------------------------------------------------------







Schedule 4.15(h)


Deposit and Investment Accounts




Accounts for Technical Consumer Products, Inc.
 
 
 
 
 
 
 
Account ID
Name
Responder
Type
Form
Signer
[Account No.]
General Account
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
A/P Disbursement
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
Collection Account
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
Funding Account
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
Technical Consumer Products
PNC Bank
Financial
Liability
Brian Catlett
 
 
 
 
 
 
Accounts for Technical Consumer Products Canada Inc.
 
 
 
 
Account ID
Name
Responder
Type
Form
Signer
[Account No.]
PNC Technical Consumer Products Canada Inc.
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
PNC Technical Consumer Products Canada Inc.
RBC Bank
Financial
Asset
Brian Catlett



Accounts for Bowman Lamps, LLC.
 
 
 
 
 
 
 
Account ID
Name
Responder
Type
Form
Signer
[Account No.]
Bowman Lamps, LLC
PNC Bank
Financial
Asset
Brian Catlett



Accounts for TCP Campus Drive, LLC
 
 
 
 
 
 
 
Account ID
Name
Responder
Type
Form
Signer
[Account No.]
PNC TCP Campus Drive, LLC
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
A/P Disbursement
PNC Bank
Financial
Asset
Brian Catlett
[Account No.]
Bowman Lamps, LLC
PNC Bank
Financial
Asset
Brian Catlett












--------------------------------------------------------------------------------





Schedule 5.1


Consents






None



















--------------------------------------------------------------------------------





Schedule 5.2(a)


States of Qualification and Good Standing




•
Technical Consumer Products, Inc. is duly incorporated and in good standing
under the laws of the State of Delaware.



•
Technical Consumer Products, Inc. is qualified to do business and is in good
standing in the following jurisdictions:



◦
California

◦
Georgia

◦
Missouri

◦
Ohio

◦
New Jersey

◦
New York

◦
[Texas - to be reinstated post-closing]



•
Technical Consumer Products Canada Inc. is duly organized and in good standing
under the laws of Canada



•
Bowman Lamps, LLC is duly organized and in good standing under the laws of the
State of Ohio.












--------------------------------------------------------------------------------





Schedule 5.2(b)


Subsidiaries




Bowman Lamps, LLC


TCP Campus Drive LLC







































--------------------------------------------------------------------------------





Schedule 5.4


Federal Tax Identification Number




Technical Consumer Products, Inc.    34-1967261


Technical Consumer Products Canada Inc.    843270547 (Canadian Tax ID)


Bowman Lamps, LLC    34-1967261*












* Bowman Lamps, LLC is a pass-through entity that shares the same Federal Tax
Identification Number as Technical Consumer Products, Inc.















--------------------------------------------------------------------------------





Schedule 5.6


Prior Names




Technical Consumer Products, Inc. sells inventory under the name TCP



















--------------------------------------------------------------------------------





Schedule 5.7


Environmental




None





















--------------------------------------------------------------------------------





Schedule 5.8(b)


Litigation




GE Lighting Solutions, LLC v Technical Consumer Products, Inc.:


GE Lighting Solutions, LLC (“GE”) sued Technical Consumer Products, Inc. (“TCP”)
for alleged infringement of two patents relating to light-emitting diodes. The
district court dismissed the case on the basis of the patents’ invalidity due to
indefiniteness. GE appealed the ruling and oral argument was heard by the
Federal Circuit Court of Appeals on Aug. 1, 2016. No decision has been rendered
yet.


Lighting Science Group v Technical Consumer Products, Inc.:


Lighting Science Group sued TCP for alleged infringement of three patents
relating to light-emitting diodes. TCP’s response to the complaint is due Sept
29, 2016. No schedule has been set yet by the Court.

















--------------------------------------------------------------------------------





Schedule 5.8(d)


Plans






Technical Consumer Products, Inc. 401(k) Plan


•
Company match 50% up to 6% of salary (therefore, 3% maximum)

•
Eligibility the 1st day of the quarter after 90 days

•
Five year vesting period

•
Loan opinion



Technical Consumer Products, Inc. also offers its employees basic


•
Medical plans

•
Dental plans

•
Vision plans

•
Life insurance

•
Short and long term disability

•
Flexible spending accounts






























--------------------------------------------------------------------------------





Schedule 5.9


Intellectual Property, Source Code Escrow Agreements


Patents


Country
Application Number
Patent Number
Title
Filed Date
Issue Date
United States
08/814,485
5,865,529
LED Lamp Having a Spherical Radiating Pattern
3/10/1997
2/2/1999
United States
08/940,067
5,930,130
Inrush Protection Circuit
9/27/1997
7/27/1999
United States
08/980,564
5,938,316
Enhanced Safety Retrofit System for Luminaria
12/1/1997
8/17/1999
United States
09/067,311
6,107,755
Modular, Configurable Dimming Ballast for a Gas-Discharge Lamp
4/27/1998
8/22/2000
United States
09/302,332
6,168,299
Energy Efficient Recessed Lighting Fixture
4/30/1999
1/1/2001
United States
09/067,352
6,181,086
Electronic Ballast with Embedded Network Micro‐Controller
4/27/1998
1/30/2001
United States
09/243,509
6,206,545
Enhanced Safety Retrofit and Manufacturing System for Luminaria
2/1/1999
3/27/2001
United States
09/063,325
6,218,787
Remote Dimming Control System for a Fluorescent Ballast Utilizing Existing
Building Wiring
4/20/1998
4/17/2001
United States
09/677,688
6,388,396
Electronic Ballast with Embedded Network Micro‐Controller
10/2/2000
5/14/2002
United States
09/478,416
6,390,646
Fluorescent Table Lamp Having a Modular Support Adapter Using a Replaceable
Electronic Ballast
1/6/2000
5/21/2002
United States
09/434,555
6,439,740
Lighting Fixture Having a Screw Lock Lamp Support
11/7/1999
8/27/2002
United States
09/748,093
6,459,204
Dual‐Element 3‐Way Compact Fluorescent Lamp
12/27/2000
10/1/2002
United States
09/466,028
6,488,386
Lighting Fixture Having an Electronic Ballast Replaceable without Rewiring
12/20/1999
12/3/2002
United States
09/953,550
6,494,730
Lamp Socket Locking Insert in Combination with a Medium Screw Lamp Base
9/17/2001
12/17/2002
United States
09/666,323
6,531,824
Universal Electronic Plug‐In Replaceable Fluorescent Lamp Ballast and Adapter
9/21/2000
3/11/2003
United States
09/955,009
6,630,780
Dual Circular Fluorescent Lamp
9/19/2001
10/7/2003
United States
10/308,255
6,869,205
Retrofit Fluorescent Lamp Adaptor
12/2/2002
3/22/2005






--------------------------------------------------------------------------------





United States
10/283,589
7,061,188
Instant Start Electronic Ballast with Universal AC Input Voltage
10/30/2002
6/13/2006
United States
10/851,519
7,141,922
Dual Spiral Fluorescent Lamp
3/24/2004
11/28/2006
United States
10/852,939
7,205,712
Spiral Cold Cathode Fluorescent Lamp
5/26/2004
4/17/2007
United States
11/293,551
7,354,174
Energy Efficient Festive Lamp
12/5/2005
4/8/2008
United States
11/049,965
7,358,656
Universal Cooling Points for Fluorescent Lamps
2/4/2005
4/15/2008
United States
11/481,898
7,619,353
Compact Fluorescent Springlamp
7/7/2006
11/17/2009
United States
12/242,303
8,358,078
Fluorescent Lamp Dimmer with Multifunction Integrated Circuit
9/30/2008
1/22/2013
United States
12/773,015
8,487,551
Ultra‐High Efficiency Ballast with End of Lamp Life Protection
5/4/2010
7/16/2013
United States
13/295,868
8,698,407
Highly Integrated Non‐Inductive LED Driver
11/14/2011
4/15/2014
United States
13/353,580
8,754,583
Multi‐Level Adaptive Control Circuitry for Deep Phase‐Cut Dimming Compact
Fluorescent Lamp
1/19/2012
6/17/2014
United States
13/473,559
8,847,498
Resonant Damping Circuit For TRIAC Dimmable
5/16/2012
9/30/2014
United States
13/866,652
8,894,252
Filament LED Lamp
4/19/2013
11/25/2014
United States
13/465,832
8,979,322
Self‐Locking Trim Ring and Channel for Optic Lens
5/7/2012
3/17/2015
United States
13/866,577
9,033,544
Smooth LED Par Lamp
4/19/2013
5/19/2015
United States
13/889,027
9,046,224
LED Lamp With Controlled Distribution
5/7/2013
6/2/2015
United States
13/866,546
9,109,789
Omni‐Directional LED Lamp
4/19/2013
8/18/2015
United States
13/889,034
9,163,824
Lamp Heat Sink
5/7/2013
10/20/2015
United States
14/290,359
9,210,773
Wireless Light Fixture
5/29/2014
12/8/2015
United States
14/326,566
9,265,116
Constant Voltage and Constant Current Driver Circuit
7/9/2014
2/16/2016
United States
14/333,618
9,270,196
Low‐Cost Self‐Oscillating Driver Circuit
7/17/2014
2/23/2016
United States
14/333,620
9,271,353
Dimming Circuit for a Phase‐Cut TRIAC Dimmer
7/17/2014
2/23/2016
United States
14/608,335
9,419,537
Light Emitting Diode (LED) Driver Having Direct Replacement Capabilities
1/29/2015
8/16/2016
United States
14/283,719
9,435,521
Antenna Element for a Directional Lighting Fixture
5/21/2014
9/6/2016
United States
14/561,598
9,439,068
Dynamic Configuration for a Wireless Peripheral Device
12/5/2014
9/6/2016






--------------------------------------------------------------------------------





United States
29/264,522
D547,569
Disposable Endcap Display Case
8/14/2006
7/31/2007
United States
29/313,557
D635,456
Recycle Mail Pack
1/22/2009
4/5/2011
United States
29/416,959
D674,960
Heat Sink for PAR Lamps
3/28/2012
1/22/2013
United States
29/452,684
D705,456
LED PAR Lamp
4/19/2013
5/20/2014







Patent Applications


Country
Application Number
Patent Number
Title
Filed Date
Issue Date
United States
13/866,558
 
Three‐Way Omni‐Directional LED Lamp Driver Circuit
4/19/2013
 
United States
14/289,170
 
System and Method Using Single Entry Passkey for Pairing Multiple Peripheral
Devices
5/28/2014
 
United States
14/289,175
 
System and Method for Simultaneous Wireless Control of Multiple Peripheral
Devices
5/28/2014
 
United States
14/289,180
 
Radio Frequency (RF) Signal Pathway for a Lamp Antenna
5/28/2014
 
United States
14/594,536
 
Low‐Cost Driver Circuit with Improved Power Factor
1/12/2015
 
United States
14/723,532
 
Lighting Device Including Multiple Diffusers for Blending Light
5/28/2015
 
United States
14/723,553
 
Driver Circuit for Providing Constant Voltage to an Auxiliary Circuit
5/28/2015
 
United States
15/054,737
 
Plastic Downlight Fixture Having Interlocking Attachment Features
2/26/2016
 
United States
15/228,620
 
Antenna Element for a Directional Lighting Fixture
8/4/2016
 












--------------------------------------------------------------------------------





Canada
2908317
 
Smooth LED PAR Lamp
4/18/2014
 
Canada
2908376
 
Three‐Way Omni‐Directional LED Lamp Driver Circuit
4/18/2014
 
Canada
2908381
 
Filament LED Lamp
4/18/2014
 
Canada
2908417
 
Omni‐Directional LED Lamp
4/18/2014
 
Canada
2912017
 
LED Lamp with Controlled Distribution
4/28/2014
 
Canada
2912230
 
Dynamic Configuration for a Wireless Peripheral Device
11/18/2015
 
China
201380025600.7
 
Resonant Damping Circuit for TRIAC Dimmable Driver
3/21/2013
 
China
201480021630.5
 
Omni‐Directional LED Lamp
4/18/2014
 
China
201480021633.9
 
Three‐Way Omni‐Directional LED Lamp Driver Circuit
4/18/2014
 
China
201480022079.6
 
Filament LED Lamp
4/18/2014
 
China
201480022104.0
 
Smooth LED PAR Lamp
4/18/2014
 
China
201480025390.6
 
LED Lamp with Controlled Distribution
4/28/2014
 
China
201510882848.6
 
Dynamic Configuration for a Wireless Peripheral Device
12/4/2015
 
Great Britain
1516788.5
 
Smooth LED PAR Lamp
4/18/2014
 
Great Britain
1516789.3
 
Filament LED Lamp
4/18/2014
 

Great Britain
1516790.1
 
Omni‐Directional LED Lamp
4/18/2014
 
Great Britain
1516791.9
 
Three‐Way Omni‐Directional LED Lamp Driver Circuit
4/18/2014
 
Great Britain
1518812.1
 
LED Lamp With Controlled Distribution
4/28/2014
 
Great Britain
1521422.4
 
Dynamic Configuration for a Wireless Peripheral Device
12/4/2015
 
Hong Kong
15106215.9
 
Resonant Damping Circuit for TRIAC Dimmable Driver
3/21/2013
 
Japan
2015‐237811
 
Dynamic Configuration for a Wireless Peripheral Device
12/4/2015
 
Japan
2016‐509116
 
Omni‐Directional LED Lamp
4/18/2014
 
Japan
2016‐509118
 
Three‐Way Omni‐Directional LED Lamp Driver Circuit
4/18/2014
 
Japan
2016‐509120
 
Smooth LED PAR Lamp
4/18/2014
 
Japan
2016‐509121
 
Filament LED Lamp
4/18/2014
 
Japan
2016‐512935
 
LED Lamp With Controlled Distribution
4/28/2014
 
WO
US2015/030719
 
Wireless Light Fixture
5/14/2015
 






--------------------------------------------------------------------------------





WO
US2015/030726
 
Antenna Element for a Directional Lighting Fixture
5/14/2015
 
WO
US2015/030761
 
Master‐Slave Control Arrangement for a Lighting Fixture
5/14/2015
 
WO
US2015/031028
 
Radio Frequency (RF) Signal Pathway for a Lamp Antenna
5/15/2015
 
WO
US2015/031040
 
Dimming Circuit for a Phase‐Cut Triode Alternating Current (TRIAC) Dimmer
5/15/2015
 
WO
US2015/031322
 
Low‐Cost Self‐Oscillating Driver Circuit
5/18/2015
 
WO
US2015/031323
 
Constant Voltage and Constant Current Driver Circuit
5/18/2015
 
WO
US2015/031484
 
System and Method for Simultaneous Wireless Control of Multiple Peripheral
Devices
5/19/2015
 
WO
US2015/031487
 
System and Method Using Single Entry Passkey for Pairing Multiple Peripheral
Devices
5/19/2015
 
WO
US2016/012257
 
Low‐Cost Driver Circuit with Improved Power Factor
1/6/2016
 
WO
US2016/013842
 
Light Emitting Diode (LED) Driver Having Direct Replacement Capabilities
1/19/2016
 
WO
US2016/032978
 
Lighting Device Including Multiple Diffusers for Blending Light
5/18/2016
 
WO
US2016/032979
 
Driver Circuit for Providing Constant Voltage to an Auxiliary Circuit
5/18/2016
 








--------------------------------------------------------------------------------





Trademarks - United States


Serial Number
Registration Number
Title
Date of Filing
Date of Registration
86/547475
4,808,547
COLORSPREE
02/26/2015
09/08/2015
86/547493
4,812,856
colorspree smart lighting & dESIGN
02/26/2015
09/15/2015
86/022118
4,611,051
CONNECTED & Design
07/29/2013
09/23/2014
86/022217
4,546,640
CONNECTED BY TCP & Design
07/29/2013
06/10/2014
86/501372
4,799,198
direct8
01/12/2015
08/25/2015
86/501358
4,799,197
direct8 & design
01/12/2015
08/25/2015
86/166000
4,662,226
elite designer series by tcp & design
01/15/2014
12/30/2014
86/166070
4,662,227
elite series by tcp & design
01/15/2014
12/30/2014
85/468472
4,167,936
powerlume
11/09/2022
07/03/2012
78/722345
3,320,489
pulse plus
09/28/2005
10/23/2007
77/652734
3,700,285
Sky Bay
01/20/2009
10/20/2009
86/171700
4,702,382
springlamp
01/22/2014
03/17/2015
86/171694
4,702,381
springlight
01/22/2014
03/17/2015
86/029986
4,491,239
TCP
08/06/2013
03/04/2014
86/415940
4,879,527
TCP
10/06/2014
01/05/2016
77/560930
3,608,546
TCP & DESIGN
09/03/2008
04/21/2009
85/477499
4,423,779
TRUDIM
11/21/2011
10/29/2013
77/860126
4,191,021
TRUDIM
10/29/2009
08/14/2012
85/462768
4,167,475
TRUSTART
11/02/2011
07/03/2012
78/722254
3,320,487
UV Guard
09/28/2005
10/23/2007



Trademarks - International


Country
International Reg. No.
Title
Date of Filing
Status
Colombia
1223341
CONNECTED BY TCP & Design
11/20/2014
Pending
European Union
1223341
CONNECTED BY TCP & Design
11/20/2014
Pending
Mexico
1223341
CONNECTED BY TCP & Design
11/20/2014
Pending
Switzerland
1223341
CONNECTED BY TCP & Design
11/20/2014
Pending
WIPO
1223341
CONNECTED BY TCP & Design
07/03/2014
 



Copyrights


None.













--------------------------------------------------------------------------------





Licenses


Settlement and License Agreement, dated as of May 17, 2007, between CoolLite
International Holdings, Ltd. and Technical Consumers Products, Inc.


Settlement and License Agreement, dated as of December 31, 2013, between
Koninklijke Philips N.V. and TCP International Holdings Ltd.


Trademark License Agreement, dated April 18, 2006, among Technical Consumer
Products, Inc.; Home Depot U.S.A., Inc.; Home Depot of Canada Inc.; Home Depot
Mexico, S. de R.I. de C.V.; Home Depot Puerto Rico, Inc.; and H.D.V.A. Holding
Company, Inc.


Challenges To Validity


See Schedule 5.8(b)


Source Code Escrow Agreements


None









--------------------------------------------------------------------------------





Schedule 5.10


Licenses and Permits




None



















--------------------------------------------------------------------------------





Schedule 5.14


Labor Disputes






None























--------------------------------------------------------------------------------





Schedule 7.3


Guarantees






None





